      Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page '.."L-
                                                              1 of.",,,,..,*.
                                                                    73 PageID #:1                            N-
                                                                                      .       P
                                                                                              n_             il
                                                                                                              Yz


                                                                                              X.rJ
                                                             ,?Fn                             ; d *.,-.c_     TT
                       IN THE UNITED STATE DISTRICT CO.I/BT,- 'q L'f/lrr+n f E
                                                                                                      C
                                                                                                      z,      -l
                     FOR THE NORTHERN DISTRICT OF ILLINOT{Y ,I r
                                EASTERN DIVISION
                                                                 <  PH
                                                                       -Y
                                                                               da
                                                                        I,'- t'q g                     t\9
                                                                                                              F
                                                                             ^E
                                                                     fig.4r..nl   rr5,,      5
                                                                                                      N)
                                                                                                      O       FI
               LLC                                  )                    "'i t,:,iL        I I        cc)
ADVATECH,                                                                           it n^.                    ffi
                                                    )                                 "uu?l   S
                                                                                              *
               Claimant                             )
                                                    )
v.)
                                                                 9-cv-03950
                                                              1 :1
ILLINOIS POWER GENERATING COMPANY                             Judge John J. Tharp, Jr
                                                              Magistrate Judge Jeftey T, Gilbert
               Respondent



                  COMPLAINT TO CONFIRM ARBITRATION AWARD

       Pursuant to the Federal Arbitration Act 9 U.S.C. $ 9, Advatech.   LLC ("Advatech") moves

to confirm and enter judgment upon an Award of Arbitrators ("Final Award") dated lune I2,20L9,

and entered   in the arbitration styled Advatech, LLC v. Illinois Power Generating        Company,

American Arbitration Association Case Number 01-17-0001-5690 (the "Arbitration"). A true and

correct copy of the Final Award is attached as Exhibit   "A" hereto. The Final Award incorporated

by reference an lnterim Award dated March 25,2019, which set forth all of the relief afforded

Advatech other than the expenses of the Arbitration, which were set forth in the Final Award. A

true and correct copy of the Interim Award is attached as Exhibit "B" hereto.

                                    Jurisdiction and Venue

       l.        Advatech is a Delaware limited liability company comprised of two members:

AECOM Energy & Construction Inc. (an Ohio corporation with its principal place of business in

New Jersey); and Mitsubishi Hitachi Power Systems Americas (a Delaware corporation with its

principal place of business in Florida). Advatech's business is the design, manufacture, and

installation of air quality control equipment for power plants. One of the technologies Advatech
       Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 2 of 73 PageID #:1



provides is flue gas desulfurization ("FGD") proprietary technology to reduce sulfur dioxide

emissions control in coal plants.

         2.       Illinois Power Generating Company ("IPGC") is an Illinois corporation. Upon

information and belief, its principle place of business is in Texas. Neither AECOM Energy &

Construction Inc. nor Mitsubishi Hitachi Power Systems Americas are incorporated in or have

their principal place of business in Illinois or Texas. Upon information and belief, IPGC is now                    a


subsidiary of Vistra Energy Corp., which on information and belief is headquartered in Texas.

IPGC owned and operated merchant electric generation facilities in Illinois, including a coal-fired

power plant located near Newton, Illinois (the "Newton Plant").

         3.       Diversity jurisdiction exists pursuant to 28 U.S.C. $ 1332(a)(1) and 28 U.S.C.                     $


1332(cX1), because, without limitation, this action is between citizens of different states and the

amount in controversy is in excess of $75,000, exclusive of interest and costs.

         4.       Venue is proper in this Court, pursuant to Section 9 of the Federal Arbitration Act

(the "FAA";.1 The Parties' arbitration agreement (copied below) did not specify the court to which

an application to confirm the arbitration award should be made, but rather stated                  "[t]he award of

the arbitrator(s) shall be final and binding upon the Parties and specifically enforceable in a court

of competent jurisdiction."2 Section 9 of the FAA provides,                  "[i]f   no court is specified in the




1
  9 U.S.C. $$ 1-2 provides that the Federal Arbitration Act applies to agreements to arbitrate in contracts evidencing
a transaction  involving commerce among the several States. The power plant project at issue in the Arbitration was
located in Illinois. (Interim Award, p. 1.) Advatech LLC is comprised of members with their principal places of
business in New Jersey and Florida. The Claimants' principal place of business, on information and belief, is Texas.
The design, fabrication, and installation of the FGD systems at the power plant necessarily involved the work of
persons in several states and the shipment of equipment and materials fabricated outside the state of Illinois to the
power plant.

2
 The parties' dispute arises out of IPGC's termination of the parties' Second Amended and Restated Newton FGD
System Engineering, Procurement, Construction and Commissioning Services Contract (the "Contract,") effective
December 15,2014. Interim Award, p. 1. A copy of Contract Section 2l.3,the parties' agreement to arbitrate, is
attached as Exhibit "C" hereto.
           Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 3 of 73 PageID #:1



agreement of the parties, then such application may be made to the United States court in and for

the district within which such award was made." The hearing of the Arbitration was conducted in

Chicago, Illinois, from October 1, 2018 through October 5,2018. Interim Award at 4. As such, the

Award is deemed to have been made in Chicago.

                                               The Arbitration

             5.        Pursuant to the Contract, Advatech designed, fabricated and had installed certain

FGD system equipment to improve IPGC's Newton Plant. At dispute in the Arbitration was the

amount of compensation IPGC owed Advatech upon IPGC's termination for convenience. Id.

             6.        The Contract provided that the parties' dispute over the amount Advatech was owed

would be resolved by binding arbitration. Section 21.3 of the Contract provides:

             21.3 Arbitration. All claims, Disputes, and other matters in question not resolved
             by mediation between the Parties to the Contract arising out of or relating to the
             Contract Documents or the breach thereof shall finally be decided by arbitration by
             a mutually agreed upon arbitrator. The arbitration shall take place at Owner's
             facilities and be conducted in accordance with the American Arbitration
             Association Construction Industry Arbitration Rules or a mutually agreed upon set
             of arbitration rules. This agreement to arbitrate and any other agreement or consent
             to arbitrate entered into in accordance herewith will be specifically enforceable
             under the prevailing arbitration law of any court having jurisdiction. Notice of
             demand for arbitration must be filed in writing with the other Party to the Contract
             and with the AAA or other mutually agreed to arbitrator. The demand for arbitration
             must be made within a reasonable time after the Dispute has arisen but in no event
             prior to thirty (30) Business Days after the mediation session stated tnder 21.2
             above, unless otherwise agreed by the Parties. In no event may the demand for
             arbitration be made if the institution of legal or equitable proceedings based on such
             Dispute is barred by the applicable statute of limitations. If the total Dispute,
             exclusive of interest and arbitration costs, does not equal or exceed one million
             dollars, the arbitration shall be heard by one neutral arbitrator. If the total Dispute
             equals or exceeds one million dollars, then the arbitration shall be heard by three
             neutral arbitrators. Any arbitration may be consolidated with any other arbitration
             proceedings. Either Party may join any other interested parties. The award of the
             arbitrator(s) shall be final and binding upon the Parties and specifically enforceable
             in a court of competent jurisdiction.3



3
    See   Exhibit C.
     Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 4 of 73 PageID #:1




       7.      On March 15,2Ol'7, Advatech filed its Demand for Arbitration against IPGC for

breach of contract. Interim Award at 3. Pursuant to the Parties' arbitration agreement they agreed

that the Arbitration would be pursuant to the AAA Construction Industry Arbitration Rules. 1d.

The parties followed AAA procedures to select distinguished and experienced construction

lawyers as arbitrators. Id. There has been no allegation made by either party that the arbitrators

were biased or unsuitable. The     AAA    arbitrators under whose auspices the Arbitration was

conducted were as follows (the "Tribunal"):

 Donald Gavin, Chair               Michael Nuechterlein               Albert Bates, Jr.
 Gavin ADR, LLC                    Michael F. Nuechterlein,           Pepper Hamilton LLP
 755 Potomac River Road            ADR, LLC                           500 Grant Street, Suite 5000
 Mclean, Virginia 22102            560 Frederick Street               Pittsburgh, P A 15219 -2501
                                   Frankenmuth, Michigan
                                   48134


       8.      The Tribunal gave the parties ample opportunity to develop their cases and be heard

prior to the time the Tribunal issued the [nterim and Final Awards.

       9.      As stated in the Arbitrator's Interim Award, the Tribunal considered both initial

and rebuttal witness statements filed by both parties and   initial and rebuttal expert reports. Id.   at


3-4. The Tribunal also issued procedural orders, under which the parties exchanged documents,

took depositions, submitted expert reports, issued pre-hearing briefs on facts and points of law,

and submitted witness statements. Id.

        10.    From October 1, 2018 through October 5,2018, the Tribunal presided over a five-

day evidentiary hearing conducted in Chicago, Illinois. Id. at 3. Counsel for Advatech and IPGC

attended the hearing and questioned witnesses on direct and cross-examination and presented

argument in support of their respective positions. At the end of the evidentiary hearing, both parties




                                                  4
        Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 5 of 73 PageID #:1




rested their cases, and neither objected that they were not provided an opportunity to be    fully heard.

Id. at 4.

            1   1.   The Tribunal explained in the Interim Award that it properly considered the parties'

evidence and argument:

            The Tribunal has considered all the factual and legal assertions at issue in this
            Arbitration that were set forth in the parties' numerous submissions. The Tribunal
            also considered all factual and legal assertions made during the evidentiary hearing,
            including its receipt of more than 400 exhibits and its evaluation of the credibility
            of each of the witnesses who appeared during the hearings, and its evaluation of the
            draft Partial Awards and other post-hearing submissions of the parties.

rd.

                                          The Arbitration Award

            12.      The Tribunal deliberated and on March 25,2019, issued a 44-page Interim Award

in Advatech's favor and invited Advatech to submit a fee petition to recoup various arbitration

costs and expenses. See id. at       4243. Advatech submitted     a fee petition, to which IPGC had the

opportunity to submit a Response and Advatech a Reply.

            13.      On June 12,2019, the Tribunal issued its written Final Award, and the AAA, after

duly acknowledging the award, delivered it to Advatech and IPGC. The Final Award incorporates

the Interim Award. Final Award at         1.


            14.      The Tribunal awarded Advatech $36,913,168 as the amount owed on the Contract

($36,835,273 for the termination payment and $77,895 for demobilization costs). Interim Award

at    4I. The Tribunal also awarded Advatech pre-award simple          interest in the amount of 5Vo per

annum beginning October 30,2016 and continuing            until the date the Final Award. Id. at 40. The

Tribunal set the amount of interest up to the Interim Award, stating that "[t]he pre-award interest

due and owing to Advatech for the period from October 30, 2016 through March 30,2019 [the

date of the Interim Awardl is $4,454,863, with interest continuing to accrue at a daily rate of
       Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 6 of 73 PageID #:1




$5,056.60 from March3l,2Ol9 through the date of the Final Award." Id. at43. There werc74

days between the Interim Award and the Final Award, so the remaining pre-award interest is

$374,188.40, with a total sum of pre-award interest of $4,829,05 1.40. Final Award at      1.



           15.     The Tribunal also awarded Advatech $4,079,804.24 for Advatech's arbitration

costs and expenses. Id. at LL.

           16.     The Tribunal also awarded Advatech post-award interest accruing at the simple rate

of   9Vo   per annum, corrmencing on the date following the issuance of the Final Award, June 13,

2019. Id. at 12. The Tribunal explained, "for purposes of the calculation of post-award interest, the

principal amount shall be $45,822,023.64, with post-award interest accruing at the rate of nine

percent (97o) simple interest per annum commencing on June 13,2Ol9 and continuing until fully

paid." Id. at 12. The daily interest on that principle at9Vo per annum is $l 1,298.58

           WHEREFORE, Plaintiff Advatech,LLC, hereby requests that this Court enter an Order in

its favor and against Illinois Power Generating Company providing the following relief:

           a)   confirming the Interim Award bf the Tribunal dated March 30, 2OI9 and the Final

                Award of the Tribunal dated June 12,2019;

           b)   directing the entry of judgment on the Interim Award and Final Award in favor of

                Advatech and against IPGC in the sum of $45,822,023.64; with post-award interest to

                accrue at the rate   of $11,298.58 per calendar day beginning on June 13, 2019 and

                running through the date that IPGC satisfies the judgment;

           c)   awarding Advatech the costs of this action, and any attorneys' fees and expenses to
                which it is entitled; and

           d)   granting Advatech such further relief as the Court considers just and proper.

Dated: June 12,2019
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 7 of 73 PageID #:1



                                              Respectfully submitted:
                                              ADVATECH, LLC
                                              By:

                                                 GSXS?tu+
                                              One of its Attorneys

                                              Steven G. M. Stein
                                              Carl L. Popovsky
                                              David Z. Smith
                                              STEIN RAY LLP
                                              222WestAdams Street, Suite 1800
                                              Chicago, Illinois 60606
                                              (312) 64r-3700
                                              Fax: (312) 641-3701

                                              sstein @ steinraylaw.com
                                              cpopovsky @ steinraylaw.com
                                              dsmith @ steinraylaw.com
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 8 of 73 PageID #:1


                                                                  ,,*il:n,o
                                                                 qq
                                                                      r,rri,frtP* 4oa)
                                                                            , cottar




       EXHIBIT A
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 9 of 73 PageID #:1




               AMERICAN ARBITRATION ASSOCIATION
          CONSTRUCTION INDUSTRY ARBITRATION TRIBUNAL

ADVATECH, LLC

            Claimant

     v.                                             No. 01-17-0001-5690

ILLINOIS POWER GENERATING COMPANY

            Respondent.




                            FINAL AWARD
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 10 of 73 PageID #:1


             FINAL AWARD: Advatech LLC v. Illinois Power Generating Company

          WE, THE    UNDERSIGNED ARBITRATORS' having been designated in
accordance  with the  arbitration agreement entered into between the above-named parties
and dated December 15,,2014.- and having been duly s\ilorn, and having duly heard the
proofs and allegations of the Parties, and having issued an Interim Award dated March 25,
2019, do hereby issue this FINAL AWARD.


                                                       INrRooucrroN

          As noted above, the Tribunal issued an Interim Award dated March 25,2.019 ("lnterim

Award")r. The Interim Award is incorporated                as    if fully   set forth here, and is considered part   of

this FinalAward.

          By way of summary, in the Interim Award, we ruled in favor of Advatech and against

IPGC and awarded damages to Advatech in the prirtciple amount of $36,913,168. lnterim

Award at 43. In addition, we awarded simple interest at the rate of                       5Yo per annum beginning


October 30, 2016 and continuing until the date                     of   issuance   of the Final Award.        Id. We
calculated the amount          of pre-award interest due and owing to Advatech for the period from

October 30,2016 through March 3A,2019 to be $4,454,863, with interest continuing at accrue at

a daily rate of $5,056.60 from March 31,2019 through the date of the Final Award.                           Id. As of

the date of this Final Award, fixed as June 12,2019, Advatech is entitled to additional pre-award

interest in the amount of $374,185.40 (74 days @ $5,056,60/day), bringingthe total amount                            of

pre-award interest        to which Advateeh is entitled through the date of the Final Award                          to

$4,829,051.40.

          Further, in the Interim Award, we determined that Advatech shall be entitled to post-

award interest at the simple rate of nine percenl (9%) per annum commencing on the day

following the issuance of the Final Award, or June fi, 2A19. For purposes of the calculation of


I   t,lnless stated otherwise in this Final Award, capitalized terms shall have the same meaning as defined in the
lnterim Award.




                                                           -l-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 11 of 73 PageID #:1


             FINAL AWARD: Advatech LLC v.Illinois?ower Generating Company

post-award interest, the principal amount shallbe the sum of $36,913,168 plus: a) $4,829,051.40,

the amount pre-award interest accrued as of the date of the Final Award, and b) the amount

awarded      to Advatech in this Final Award fbr legal fees and other expenses related to         the

arbitration. Id. at 43.

        With respect to the parties' claims for attorneys' fees and other expenses attendant to the

arbitration, the Tribunal determined in the lnterim Award that   it   has authority under Rules 48(c)

and a8(d)(ii) to award of attorneys' fees and attendant arbitration expenses in the Final Award.

Id. at 42. Further. the Tribunal stated that it would exercise its authority under the Rules and

would entertain a petition from Advatech for recovery of its attorneys' fees and expenses, expert

fees and expenses, AAA fees, arbitrator compensation and expenses, and any other fees or

expenses attendant to the arbitration.   Id.   The Tribunal advised that it would issue a separate

order establishing a protocol whereby Advatech shall submit summaries supporting its attorneys'

fees and expenses, expert fees and expenses,     AAA   fees, arbitrator compensation and expenses,

and any other fees or expenses attendant to the arbitration, IPGC would have an opportunity to

object and respond to Advatech's request, and Advatech would have an opportunity for a concise

reply, Id.

        The Tribunal issued a Scheduling and Procedural Order Governing Fee and Cost

Submission dated     April 2, 2Al9 ("Scheduling Order"), which established the schedule          and

procedure for the fee petition. In accordance with the Scheduling Order, Advatech submitted its

Petition forArbitration Fees and Expenses on     April 19,2019 ("Fee Petition"). IPGC      submitted

its Response on May 3,2419 ("IPGC Response"), and Advatech submitted its Reply in Support

on May 13,2019 ("Advatech Reply"), The hearings were declared closed in accordance with

AAA Rule 40 on May 13,2419.



                                                  1
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 12 of 73 PageID #:1


            FINAL AWARD: Advateeh LLC v.Illinois Power Generating Company

         For the reasons set forth in the Interim Award, as well as the reasons set forth above, each

party has had a fulI and fair opportunity to be heard on all issues presented in this arbitration,

including all issues related to the quantum of attorneys' f'ees and expenses, expert fees and

expenses,    AAA    fees, arbitrator compensation and expenses, and any other expenses attendant to

the arbitration to be awarded to Advatech, and these issues related to Advatech's arbitration fees

and costs are now before the Tribunal for resolution.

                   I.       ARBTTRATI0N FEES AND EXPENSES S0UGHT BY ADVATEqII

         In its Fee Petition, Advatech seeks reimbursement of $4,413,748.67 in arbitration                         costs

and expenses as summarized below:

Stein Ray Fees and Expenses                                                                s2,640,864.23

Expert Witness Fees and Expenses                                                           $1,328,787.55

E'Discovery Consultant Foes and Expenses                                                   $l10,152.46

AAA Charges (including arbitrator compensation and expenses)                               $148,805.00

Advatech Former Employee Fees and Expenses                                                 9t66,375.73

Advatech Employee Travel Costs                                                             $18,729.98

Federal Express Charges                                                                    $33.72

Total                                                                                      $40413,748.67




         With the exception of the Federal Express charges, each of the other items will                              be

discussed below2.




' While the Affidavits ofiMr. Popovsky and Mr, Wortham reference a Federal Express charge of $33,72 pruportecl
to be a cost of the arbitration, neither affiant provides any further suppoft for this charge, Accordingly, the request
for reimbursement for this Federal Express charge is denied without firrther discussion.




                                                          -3-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 13 of 73 PageID #:1


            FINAL AWARD: Advatech LLC v. Illinois Power Generating Company

        A.       Stein Ray Fees and Expenses

        Carl Popovsky, a partner at Stein Ray who has been actively engaged in this matter since

January   of 2017, submitted an Affidavit in Support of the       F-ee   Petition ("Popovsky   Aff."). Mr.

Popovsky's Affidavit describes in detail, with supporting invoicing and other documentation, the

attorneys' fees and expenses for which Advatech seeks reimbursement. Popovsky Aff. at t|!f 9-

15. In addition, Brian Woftham, Vice President and Controller, AECOM Power Group
Construction Services, submitted an Affidavit in Suppofi of the Fee Petition ("Wottham Aff.").

Mr. Wortham      attests that he ueated a spreadsheet showing       all amounts that Advatech actually

paid as a result of the arbitration, the so-called "3l901 Report." The Wortham Affidavit and

accompanying 31901 Reporl demonstrate that Advatech paid $2,894,171.95 to Stein Ray in fees

and expenses related to the dispute with IPGC.

        As    deswibed     in   detail   in the   Popovsky Affidavit, Advatech chose not          to   seek

reimbursement     for costs that arose as a result of related            proceedings separable   from   the

arbitration, including the bankruptcy court action, the mechanic's lien action, and a mediation.

As a result of these reductions and other adjustments described in the Popovsky Affidavit,

Advatech seeks reimbursement             of   $2,640,864,23   in Stein Ray legal     fees and expenses.

Popovsky Aff. at (!J 13.

          As an initial matter, the Tribunal notes that IPGC does not challenge the reasonableness

of the legal fees and expenses charged by Stein Ray and paid by Advatech. Furlher, given the

complexity of the issues presented, including the tedious nafure of defending allegations of

fraud, deception, and negligent and intentional misrepresentation, the amount in controversy, the

rate structure and case staffing, and a myriad of other factors, the Tribunal finds that the legal




                                                     -4-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 14 of 73 PageID #:1


            FINAL AWARD: Advatech LLC v.Illinois Power Generating Company

fees and expenses incurred by Advatech for this arbitration were reasonable for the services

provided.

       Rather than challenge the reasonableness                 ofthe legal fees   and expenses, IPGC suggests

that the Tribunal decline to award reimbursement of any Stein Ray legal fees and expenses to

Advatech because: 1) fees should only be awarded in exceptional cases; 2) Advatech was

awarded "less than half of what         it claimed"; and 3) IPGC "arbitrated in good faith."                  IPGC

Response at2-6.

       Contrary to these assertions             of IPGC, Advatech was clearly and unequivocally                  the

prevailing party in this action. IPGC asserted that Advatech had been fully paid under the

Contract and was entitled to no further recovery. See IPGC Dralt Award Submission at                         30. In

addition to being awarded $36,913,168 for the termination payment and demobilization costs, we

found that, among other things, Advatech did not act deceptively, did not engage in fraud, and

did not make any actionable intentional or negligent misrepresentations upon which IPGC

reasonably   relied. Interim Award at 39, 43. Suffice it to say that Advateoh was clearly                       and

unequivocally the prevailing party in this arbitration, and it was necessary for Advatech to bring

this arbitration in order to recover the termination payment to which it was entitled under the

Contract.

       Furthermore, each party sought recovery                   of legal fees and   expenses   in its   arbitration

pleadings.   ,See   Interim Award at   41   .   See   also Advatech Statement of Claim at 18; IPGC Supp.

Answering Statement at 19; IPGC Prehearing Brief at 50. Near the conclusion of the arbitration

hearings, each party expressly and unequivocally stipulated               it was seeking reimbursement of its

fees and costs incurred in the arbitration. ,9ee Interim Award at 41. See also Tr. at 1229,




                                                          -5-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 15 of 73 PageID #:1


           I.INAL AWARD: Advatech tLC v.Illinois Power Generating Company

        In accordance with the lnterim Award and          as more     fully desuibed above, the Tribunal

finds that the recovery of affomeys' fees and expenses by Advatech is just and equitable and

within the scope of the agreement of the parties, and that an award of reasonable legal fees and

expenses   to   Advatech     is   appropriate   in this case. Accordingly, the Tribunal           awards

52,640,864.23    to Advatech for the amounts that it paid to Stein Ray for legal fees and       expenses

afiendant to this arbitration.

        B.       Fees and Exoenses     of Veritas Group and TM Finqncial Services

        Advatech seeks reimbursement of $1,328,787.55 in expert fees and expenses attendant to

the work performed by Veritas Croup and TM Financiai Services. Popovsky              Aff. at'lf 16(a). The

TM and Veritas invoices are attached to the Popovsky Affrdavit at Exhibits D and E.              Id.   The

Wortham Affidavit and accompanying 31901 Report demonstrate that Advatech paid

9985,266.45 to TM Financial and $343,521,10 to Verifas, for a total paid to those two firms              of

$1,328,787.55 related to this arbitration.

        As an initial matter, the Tribunal notes that IPGC does not challenge the reasonableness

of the expert fees and expenses sought by Advatech. Further, given the complexity of the issues

presented, including defending the allegations of fraud, deception, and negligent and intentional

misrepresentation, the nature of the services provided by the experts, the amount in controversy,

the rate structure and case staffing by the expefis, and a myriad of other factors, the Tribunal

finds that the expert fees and expenses incured by Advatech for this arbitration were reasonable.

        IPGC contends that the      AAA Rules "do not permit an award ofi (i) expert witness           fees

and expenses    ..."   IPGC Response at   6. ln support of its position,   IPGC contorts the language   of

Rule 48, as well   as Rules 55,   56, and 57 . See id. at7   -   9.




                                                    -6-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 16 of 73 PageID #:1


             FINAL AWARD: Advateeh LLC v.Illinois Power Generating Company

         The Rules cited by IPGC do not limit the authority of the Tribunal to award expert fees

and expenses to the prevailing party in appropriate cases. As set forth in Rule 48, the Tribunal

has the authority to grant any remedy or relief that               it   deems   just and equitable and within the

scope of the agreement of the paffies, including speoifically an award of attorneys' fees                         if   all

parties have requested such an award.s

          As highlighted in the preceding section of this FinalAward, the language of the requests

for relief   submitted     by IPGC in this matter belies the argurnent that                 it now advances, and
demonstrates that each party sought recovery of expert lbes and expenses from the other in this

arbitration. In IPGC's Supplemental Answering Statement, IPGC made a broad request to

recover   all costs of the arbitration. Specifically, it sought "all of its                costs of the arbitration,

including its attorneys' fees and costs; and Awarding such other further relief in IPGC's favor                        as


the Tribunal may deem equitable, just or proper." Id. at 19. in its Prehearing Brief, IPGC

requested that the Tribunal award '.IPGC all costs of the arbitration, including attorneys' fees and

expenses     ,.."   Id at 50. Finally, in its dralt award, it           uses the term "costs   of arbitration" when

asking the Tribunal to reserve its decision on the costs of arbitration. IPGC Draft Award at 30.

Both IPGC and Advatech requested that the Tribunal award                           it all costs of the arbitration,
including attorney's fees and expenses. The demand for "all costs of the arbitration" clearly and

unambiguously includes a request for expert fees and expenses, e'discovery consultant fees and

expenses, and similar costs that are reasonable and which are customarily incurred in preparing


' IPGC cites ILule 56 lor the proposition that the "Tribunal lacks authority to award Advatech's witness fees and
experses and must deny Advatech's Fee Petition insofar as it requests such amounts." IPGC Response at 7. Rule
 56 does not limit the authority of the Tlibunal to award amounts paid to expert witnesses a part of the relief granted,
just as it does not limit e-discovery fees and expenses or other ffpes of costs incurred that ale reasonable and
customarily incurred in preparing and presenting the case for arbitration, Amounts paid to attorneys are only a
portion ofthe costs ofdeveloping and presenting a case in arbitration, as noted by the Tribunal in the exchange with
the pa{ies on October 4,2018. SeeTr. At 1229 (stalement by Chailman Gavin). Rule 48 broadly provides the
'fribunal with the authority to grant any remedy or relief that it deems just and equitable and within Xhe scope of the
agreement of the parties.




                                                          -7-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 17 of 73 PageID #:1


           f'INAL AWARD: Advatech LLC v. fllinois Power Generating Company

and presenting the case for arbitration. Accordingly, the Tribunal finds that each party sought

recovery from the other of the expert fees and expenses incurred in connection with this

arbitration, and that the recovery of expert fees and expenses by Advatech is just and equitable

and within the scope of the agreement of the parties.

         For the foregoing reasons, as well as those set forth in the Interim Award, we award

Advatech the amount of $1,328,787.55 for the expert fees and expenses                 it   incumed   for   the

services provided by Veritas Group and              TM Financial    Services   in   connection   with      this

arbitration.

        C.          E-I)iscover.v Consultant Fees and Expensgg

        Advatech seeks reimbursement           of   $110,152.46   in e-discovery consultant      fees and

expenses attendant to the services provided         by Business Intelligence Associates Inc. ("BIA").

Popovsky       Aff. at 'll 16(b). The work performed by BIA is        described     in more detail in      the

Popovsky Affidavit and the        BIA invoices are attached to the Popovsky Affidavit at Exhibit            F.

Id, The Wortham         Affidavit and accompanying 31901 Report demonstrate that Advatech paid

$110,152.46 to      BIA for the services that it provided in connection with the arbitration.

        As an initial matter, the Tribunal notes that IPGC does not challenge the reasonableness

of the e-discovery consultant fees and expenses sought by Advatech, Further, given the issues

presented, including defending the allegations of fraud, deception, and negligent and intentional

misrepresentation, the nature of the services provided by BIA, the amount in controversy, the

amount charged by BIA, and various other factors, the Tribunal finds that the $170,152.46

charged by     BIA   and paid by Advatech is reasonable for the services provided in connection        with

this arbitration.




                                                    -8-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 18 of 73 PageID #:1


             FINAL AWARD: Advatech LLC v. Illinois Power Generating Company

           As disoussed above, the Tribunal finds that the fees and expenses of e-discovery vendors,

whether internal     to a law firm or external as an independent provider, are ordinarily           and

customarily incurred in preparing and presenting the case for arbitration, Whether these costs

are categorized as "costs of the arbitration," attorneys' expenses, expert fees and expenses or

otherwise is immaterial. The Tribunal finds that each party sought recovery from the other of the

all costs incurred in connection with this arbitration, and that the recovery of e-discovery        fees

and expenses by Advatech is just and equitable and within the soope of the agreement of the

parties.

           For the foregoing reasons as well as those set forth in the Interim Award, we award

Advatech the amount of $110,152.46 for e-discovery fees and expenses            it incurred for the work

performed by BIA in connection with this arbitration.

           D.     AAA   Charges (including arbitrator compensation and expenses)

           Advatech seeks reimbursement     of   $148,805 that   it   paid to the American Arbitration

Association for arbitration fees and compensation and expenses of the Arbitrators. While Rule

56 provides the Tribunal with the authority to           assess   the arbitration fees and arbitrator

compensation and expenses against one of the parties, we decline to do so in this case. The fees

of the AAA and the fees and expenses of the arbitrators shall be borne by the parties as incurred.

The Tribunal finds that IPGC conducted the arbitration in good faith, and put forward a vigorous

defense while not engaging in obstructionist behavior or otherwise making the proceedings more

costly that they needed to be. To the contrary, as the arbitrators told each party at the conclusion

of the hearings, this case was well presented throughout by highly competent counsel, and the

cooperation of counsel was instrumental in presenting the case in a very efficient manner.          See


Tr. at 1540-1542.




                                                   -9-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 19 of 73 PageID #:1


          FINAL AWARD: Advatech LLC v.Illinois Power Generating Company

        E.      Advatech Former Emplovee Fees and Expenses and Employee Travel Costs

        Advatech seeks reimbusement of $166,375.73 in former employee fees and expenses,           as


well as $18,729.98 in Advatech employee travel costs, incured attendant to this arbitration.

While the Tribunal has the authority to award these costs to Advatech, it declines to do so. The

Tribunal finds that it would not be just and equitable for IPGC to be compelled to reimburse

Advatech for amount paid to Mr. Smith or Mr. Brown under their consulting agreements with

Advatech andlor AECOM. Likewise, the Tribunal finds that it would not be just and equitable

for IPGC to be compelled to reimburse Advatech for travel expenses incurred by               Advatech

employee wihress, nor for travel expenses incurred by in-house counsel             for AECOM       or

Mitsubishi Hitachi Power Systems.

  il.     SUMMARY o{'AwARp REGARDING ARBTTRATT0N               F    EEs ANp EXPENSES   soucHT By
                                          ADVATECII

        Our Award regarding Advatech's request for arbitration costs and expenses                  is

summarized below:

                                                    Amount Sought             Amount Awarded

Stein Ray Fees and Expenses                         $2,640,864.23             fiz,640,864.23

Expert Witness Fees and Expenses                    s7,328,787.55             91,328,787,55

E-Discovery Consultant Fees and Expenses            $l10,152.46               $1 10,152.46

AAA Charges                                         $ 148,805.00              $0

Advatech Former Employee Fees and Expenses          $166,375.73               $o

Advatech Employee Travel Costs                      $   18,729,98             s0

Federal Express Charges                             $33.72                    $0

        Total                                       $4,413,748.67             $4,079,804,24




                                             -10-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 20 of 73 PageID #:1


          FINAL AWARD: Advatech LLC v. Illinois Power Generating Company

                                         III.       Flx+{,Ay,q$p

       The Tribunal has considered each and every of the parties' allegations and arguments,

and chose which of those to address in the Interim Award and/or this Final Award, This Final

Award is rendered in full and complete accord, settlement and satisfaction of all claims,

counterclaims and issues (whether         or not    addressed herein) thal were    or could have     been

submitted in the Arbitration relating to or arising out of the Project or the Contract. Except for

those claims granted below, any and all other claims, counterclaims, requests for relief and other

issues are hereby expressly denied.

       In   consideration   of its analysis as set forth above and in the Interim Award, the
undersigned arbihators hereby issue this Final Award.

       A.       Termination Pavment and Demobilization Costs: As set forth in the Interim

Award, we find in favor of Advatech and against IPGC in the amount                     of $36,913,168,
representing $36,835,273 for the termination payment and $77,895               for demobilization   costs,

each of which are due under the terms of the Contract. Interim Award at 43.

       B.       Pre-Award Interest: As set forth in the Interim Award, we award Advatech

simple interest payable at the rate of    5a/o   per annum beginning October 30, 201.6 and continuing

until the date of issuance of the Final Award, which we fix        as June   12,2019. Interim Award at

43. Accordingly, we     award Advatech pre-award interest in the amount         of $4,829,05 L40 at the
rate of 5o/o simple interest per annum fbr the period from October 30,2016 to June 12,2019.

       C,       Arbitration Fegs and Expenses: As set forth above, we award Advatech

$4,079,804.24   in arbitration   fees and expenses.

       D.       AAA Fees and Arbitrator Compe4sation           and Expenses: The administrative fees

of the AAA totaling $37,142.39         and the compensation and expenses         of Arbitrators totaling

$361,390.39 are to be borne as incurred.


                                                     -11-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 21 of 73 PageID #:1


         BINAL AWARD: Advatech LLC v. Illinois Power Generating Company

        E.       Amount of Final Award: For the foregoing reasons, as well as those set for.th in

the Interim Award, we award Advatech the total sum of 945,822,A23,64, which is inclusive of

the termination payment and demobilization costs, pre-award interest, and arbitration fees and

expenses, and we award post-award interest as calculated below.

        F.       Post- Award Interest: In the Interim Award, we determined that Advatech shall

be entitled to post-award interest at the simple rate of nine percent (9%) per annum commencing

on the day following the issuance of the Final Award, or June 13, 2A19, and continuing until

fully paid.   ,See   Interim Award at 43. For purposes of the calculation of post-award interest, the

principal amount shall be 945,822,A23.64, with post-award interest accruing atthe rate of nine

percent (9%) simple interest per annum commencing on June 13,2019 and continuing until          fully

paid.




                                                  -12-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 22 of 73 PageID #:1




          ffNAL AWARD:         Advatech LLC v. Illinois Power Generating Company


        This Final Award may be executed in any number of counterparts, each of which shall be

 deemed an original, and all of which shall constitute togethor one and the same instrument.



 DATED this l2th day of June,20l9.

                                              ORDERED BY THE ARBITRAL TRIBUNAL:




                                              Donald G. Gavin, Esq.


                                                            fl, * cL4.. .
                                              Mishael Nuecht




                                                -13-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 23 of 73 PageID #:1

             *    ffrf   l   "{t{ rtl{1ft ,.,W$tq$t' {&.{}        1
                                                                      "
                                                                          tff gd*   rt!*!r        {iqet',nti't    B   **ryffi;;.

          :p61"   S$ril .rtqs*itninr        hG   ffiS$rd    hi   ery,uu1rrkr,rfrtr}*topr*,. {:xi}hifiliwlikh iih#llilrc

rjt'crm&d an r6rgn1nl.         ufr   nli *rf :.n'ufh tltUlI +Oflrlrmlr .rlgr:rirr:r Hfic atul ltrre"*ru6r rnrri;tgircnr.


f,*   ft [t$"'g*r.t3rn       dx::nf;irm'I*t      ll.r,

                                                              #tr&sft stl           fr   r'   "t'F{
                                                                                                      S N&As}',!t',r I -   il'rill{   :x. r   !x




                                                                 t ILlut *Imtar-.,}ll




                                                                  {l-t-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 24 of 73 PageID #:1
                                                                 ,'-\+q




                                                ,rr#,T'vrD
                                                tts.ors?if$r
                                                       .,,,t,
                                                                i C}lifrl




      EXHIBIT B
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 25 of 73 PageID #:1




              AMERICAN ARBITRATION ASSO CIATION
      CONSTRUC TION INDUSTRY ARBITRAT ION TRIB I.IIIAL


ADVATECH,   LLL                               )
                                              )
          Claimant                            )
                                              )
    v.                                        )    No.01-17-0001-5690
                                  )
ILLINOIS POWER GENERATING COMPANY )
                                              )
          Respondent.                         )




                         TNTERIM AWARI)
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 26 of 73 PageID #:1



             INTERIM A\trARD: Advatech LLC v. Illinois Power Generating Company

                                           TABLE OF CONTENIS

       Introduction and Arbitral      Procedure.                                        ........................   I
   A.        The Project and the Contract....



        1.     Claimant Advatech

        2.     Respondent IPGC

                                                                                                       .........3

        1.     Commencement of Arbitration and Selection of Arbitrators.................................3

        2,     Testimony and Expert Reports Considered by the             Tribunal                .............. 3

IL The Parties' Claims and Defenses................                                              ...............4

  A. Advatech's Claim for Termination Payment..............                                          ...........5

  B. IPGC's Defense to Advatech's Termination Payment Claim                                                .....5

  C. Advatech's Calculation of the Termination Payment for Purposes of its
             Mechanic's Lien ...........

   D.        Advatech's Claimed Demobilization Costs                                      ..................... 8

   E.        Interest and Attorneyst Fees and      Expenses...............                          ............ 8

III.   The Tribunal's Analysis......

   A.        Section 25.5.1.1 of the Second Amended       Contract...                              .............9

        1.     Legal Standard for Determining        the Parties' Intentions              ................... 10

        2,     TheLanguageofSection25.5.l.lisAmbiguous...............                      ..................12

        3.     Illinois Rules of Contract Construction ................                                        t4
        4.     Typical and customary Method for Determining Payment at Termination...... l5

        5.     Circumstances at the Time the Parties Agreed to the Second Amended
               Contract.....

             Amount of the Termination Payment Due to Advatech Pursuant to Section 25.5.1.1
             of the Second Amended Contract




                                                      -l-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 27 of 73 PageID #:1



       INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

   1. Calculation of Termination Payment Due to Advatech..........                       20

   2. Analysis of Section 25.5.1.1 and the Parties' Stated Intentions.                   2t
  C. Other Issues Raised by the Parties                                                  29

   1. Second Amended Contract Section 25.5.2                                             29

   2, Second Amended Contract Section 25.7....,..,...                                    30

   3. Unreasonable Prolit / Unenforceable Penalty                                        31

   4. Alleged Deceptive Conduct                                                          32

IV. Interest, Legal Fees and   Costs                                                     40

  A.    Interest......                                                                   40



V.   Interim Award                                                       ,...,............42




                                          -ll-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 28 of 73 PageID #:1



         INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

         WE, THE     UNDERSIGNED ARBITRATORS, having been designated in
accordance with the arbitration agreement entered into between the above-named parties
and dated December 15r 2014, and having been duly sworn, and having duly heard the
proofs and allegations of the Parties, do hereby issue following reasoned Interim Award in
accordance with American Arbitration Association Rule L-5 and Paragraph 24 of
Scheduling and Procedural Order             I   dated 31 July 2017.


                          L        IxrnooucuoN        AND    ARrrrnlr. Pnocenunn
A.       The Proiect and the Contract

         At dispute in this Arbitration is the amount of compensation a project owner, Respondent

Illinois Power Generating Company (*IPGC"), owes the project EPC contractor, Claimant

Advatech, LLC ("Advatech"), upon the owner's termination for convenience. The terminated

contract is known as the Second Amended and Restated Newton FGD System Engineering,

Procurement, Construction and Commissioning Services Contract, effective as of December 15,

2014 (the "Second Amended Contract" or "Contract"). Pursuant to the Contract, Advatech was

to design, furnish and install new flue gas desulfurization units ("FGDs") at IPGC's Newton,

Illinois coal-fired power plant (the "Project').1

         After IPGC exercised its right to terminate for convenience, IPGC paid Advatech the

termination payment it contends was due under the terms of the Contract. Advatech disagreed

with the amount of the termination payment and filed this arbitration alleging breach of contract.

Section 21.3 of the Contract contains an agreement to arbitrate disputes in accordance with the




I IPGC's Newton, Illinois coal-fir'ed powel plant will hereinafter be referenced as the "Plant." Prior to the Second
Amended Contract, the parties entered into other written agreements relating to the Project: (a) the Engineering,
Ptocurement, Construction and Commissioning Services Contract, effective as of January l, 20ll (the Initial
Contract"); (b) the Amended and Restated Engineering, Procurement, Construction and Commissioning Services
Contract, effective August 22,201I (the '%.mended Contract"); and the Agreement with Respect to Deceleration of
Newton FGD System Engineering, Procurement, Construction and Commissioning Services Contract, effective
April 7, 2012 (the "Deceleration Agreement").



                                                       -l-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 29 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

American Arbitration Association Construction lndushy Arbitration Rules.2 Illinois substantive

law governs the Contract pursuant to Conffact Section 31.0.

B.        The Parties and their Counsel

          1.      Claimant Advatech

          Advatech is a joint venture between AECOM Energy & Construction Inc. (formerly URS

Energy     &   Construction, Inc.) and Mitsubishi Hitachi Power Systems Americas. During the

entirety   of the arbitral proceedings,         Advatech was represented    by Stein Ray LLP, with
appearances at the arbitral hearing        by   Steven   G.M. Stein, Carl L. Popovsky and Kathleen J.

Mooney.

          2.      Resnondent IPGC

          At   the time the parties entered into the Initial and Amended Contracts, the owner was

known as Ameren Energy Generating Company ("Ameren"),                       a   subsidiary   of   Ameren

Corporation.3 On December 2, 2013, Illinois Power Holdings, LLC, asubsidiary of Dynegy Inc.

Ameren was renamed Illinois Power Generating Company, i.e. IPGC.a Ameren Energy

Generating Company continued            to exist, but under a different name,t For    purposes     of   the

maffers addressed in this arbitration, we find that Ameren and IPGC are the same entity, and

shall collectively refer to the entity as IPGC. When we refer to Ameren, we do so to distinguish

the time period prior to the acquisition. During the entirety of the arbitral proceedings, IPGC

was represented by White        &   Case LLP, with appearances at the arbitral hearing by Glenn M.

Kurtz, Ank Santens, Damien Nyer, Felipe Nazar, and Susan Grace.




   gxtribit C-l. Second Amended and Restated Contract, Section 21,3.
'
3
  Joseph Mansker Initial Statement,para.2.
a
  Hearing Transcript, October' 4,2018, ll82:5-12,
5
    Id.




                                                       a-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 30 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

C.       The Arbitration Proceedinss

          1.       Commencement of Arbitration and Selection of Arbitrators

         Advatech commenced this Arbitration by submitting its March 15,2017 Demand for

Arbitration with the American Arbitration Association ("A,r{A") under the AAA Construction

lndustry Arbihation Rules (the "Rules"). IPGC did not object to the AAA's jurisdiction or the

application of the Rules, The A,rM selected the following three Arbitrators in accordance with

R-14 of the Rules: Donald G. Gavin, Esq. (chair); Albert Bates Jr., Esq.; and Michael F.

Nuechterlein, Esq.6 The Tribunal issued certain written orders during the Arbitration,T and

engaged in several teleconferences during which the Tribunal gave certain additional orders.

         2.        Testimonv ind Expert Reports Considered bv the Tribunal

         Claimant on March 19, 2018, submitted the initial witness statements of Greg Smith,

Greg Brown, Chris Purkins, Sean Buffrngton, and Amanda Burkemper (later withdrawn), and on

April23,2018 submitted the rebuttal witness statements of Christine Creammer, Greg Smith and

Greg   Brown. Claimant on May 30,2018, submitted the initial expert report of Al Nagorzanski,

and on July 17,2018 submitted the rebuttal expert reports of A1 Nagorzanski and Ave Tucker.

         Respondent on March 19,2018 submitted initial witness statements of Joe Mansker and

David Sladic, and on Apfi!23,2018 submittedthe rebuttal witness statements of Joe Mansker


u
  The Arbit.ators submitted disclosul'e statements pursuant to R-19 of the Rules, identif,ing their relationships, if
any, with the parties and their counsel. Neither party challenged nor otherwise sought to disqualiry any of the
Arbitratols. In fact, each party expressly agreed that they had considered the disclosures that were made, and agreed
that Messers. Gavin, Nuechterlein, and Bates shall serve as the arbitrators in this matter.. See Scheduling and
Procedural Order No. I at fl1.
7
   The Tribunal's orders iniluded: Scheduling and Procedulal Order No. 1, which set a schedule for, among other
things, pleadings, depositions, document production, witness statements, expert repolts, and pre-hearing
memoranda, and which was amended fiom time to time (July 31,2017); Older and clarification in response to an
application by IPGC conceming the scope of document production (November 7 and 10, 2017); AgreedPnctective
Oder (November 21,2007); Order granting leave to take depositions (May 24,2018); Ordet choosing Chicago,
Illinois as the site of the arbitral hearing, as the parties agreed not to conduct the hearing at the Newton power plant,
as plovided in the Contract (June 8, 2018); and Order that ofthe 30 hours available for the parties ai the aibitral
hearing, 12 would be allocated to Claimant and 18 would be allocated to Respondent (September 5, 2018).




                                                          -3-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 31 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

and David Sladic. Respondent on May 30,2018 submitted the initial expert report of Frank

Regnery, and on July I 7, 201 8 submitted the rebuttal expert report of Frank Regnery.

         The evidentiary hearing in this matter took place from October 1,2016, through October

5, 2016, in the Hilton Palmer House Hotel, Chicago.s On or before October 5, 2016, both

Claimant and Respondent rested their cases, and neither objected that they were not provided an

opportunity to be fully heard.e

                              II.      TnnPanrms'        CLATMS ANDDEFENSES

         The Tribunal has considered all the factual and legal assertions at issue in this Arbitration

that were set forth in the parties' numerous submissions.ro The Tribunal also considered all

factual and legal assertions made during the evidentiary hearing, including its receipt of more

than 400 exhibits and its evaluation of the credibility of each of the witnesses who appeared

during the hearings, and its evaluation of the draft Partial Awards and other post-hearing

submissions of the parties.




E
  At the hearing, the following witnesses testified on behalf of Advatech: Greg Smith, Greg Brown, Chris Purkins,
Christine Creammer, Al Nagorzanski (expert) and Ave Tucker (expert), By agreement of the parties, Sean
Buffington did not testify, and his witnesses statement constitutes evidence. At the hearing, the following witnesses
testified behalf of IPGC: Joe Mansker, David Sladic, and Frank Regnery (expert). All of the witnesses who testified
were subject to class-examination and were available for questioning by the Tribunal, In addition, the Claimant
proffered more than 220 exhibits, and the Respondent proffered more than 185 exhibits, the vast majority of which
were received into evidence by the Tribunal.
e
                                                -
  Hearing Transcript, October 5, 2018, 1538:23 1540:17 Following the submittal of their respective post-hearing
"draft awards" and other materials, the partiesjointly, by lefter dated January 8, 2019, requested that the Tribunal
defer the issuance of the "Partial Award" until after February 14,2019. By letter dated February 8, 2019, the parties
jointly informed the Tribunal that they "do not request any further deferral of the issuance of the'Paftial' Award."
By email dated March l,2Ol9, the AAA advised the parties that the Tribunal had leceived the request to issue the
'?artial Award" after the eallier joint request to defer issuance, and that the Tribunal had a draft in plogtess and
would issue the "Paftial Award" in due coutse. Neither party objected to the AA's direction with respect to the
timing for the Tlibunal's issuance of this Interim Awald.
r0
   Submissions included: (a) Demand fot Arbitration (Claimant) (March 15, 2017); (b) Answering Statement
(Respondent) (April 7, 2017) (b) Statement of Claim (Claimant) (July 21, 201?); (b) Supplemental Answer.ing
Statement (Respondent) (August 25,2017); (c) Pre-Hearing Memoranda (both parties) (August ?,2018); (d) Reply
to Pre-Hearing Memoranda (both parties) (September 5, 2018); (e) Lists of Issues for Decision (both parties)
(September 17, 2018); and (f) Opening Statements PowerPoint presentation (both parties) (October 1,2018).




                                                        -4-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 32 of 73 PageID #:1



           INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

A.        Advatech's Claim for Termination Pavment

          In its Statement of Claim, Advatech asserted that IPGC breached Section 25.5.1.1of the

Contract by failing        to pay Advatech a termination payment of approximately $81 million,
Advatech calculated the amount due under Section 25.5.1.1 using the following formula and

values:
          Il

     ((Contract Price) x (%o complete at termination))            - (all prior payments)       = (amount owed)
                         ($433,298,890 x77.25Yo)         -   $253,992,827    :   $80,730,566

          Later, Advatech submitted the expert report                 of Alan Nagorzanski, in which           Mr.

Nagorzanski opined that the most appropriate value for the Project percent complete variable is

76.43% rather than the 77.25yo.t2 The parties each presented testimony of the appropriate

percent complete for the Project, and having carefully considered this issue, we find that the

Project was76.43%o complete of          as   of September 2,2}l6,the date of contracttermination.l3

          It is not contested   that IPGC has paid Advatech $33,333 as a termination payment, and

accordingly Advatech concedes that the termination payment amount due to Advatech shall be

reduced        by $33,333 to reflect this credit,ra Consequently, Advatech contends that appropriate

amount due to it as a termination payment under Section 25.5,1.1 is$77,144,182.

B.        IPGC's Defense to Advatech's Termination Pavment Claim

          IPGC asserts that Section 25.5.1.1 provides for Advatech's termination payment to be

measured by the amount of work performed from the end of the prior month (August 31,2016)




ll Advatech's Statement of Claim, p. I4.
12
   Advatech's Reply Pre-Hearing Memorandum, p. 29.
13
   Mr, Nagorzanski sets forth his basis for the conclusion that Advatech's total Project completion at termination
was76.430/oatSection3.2ofhisexpertreport.         Wefindhisconclusiontobesupportedbytheevidencepresented
during the hearing and we find his testimony on this point to be highly credible.
la
   IPCC's Pre-Hearing Memorandum, p.25.




                                                         -5-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 33 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

through the date of termination (September2,20l6),ts PGC calculates the termination payment

due under Section 25.5.1.1 based on the September 2016 payment set forth in the Payment

Schedule, $500,000, prorated by the number                of   days Advatech worked during the month              of

termination. IPGC therefore calculated the termination payment due to Advatech as $33,333 (2

days    / 30 days x $500,000), and paid that amount to Advatech.16

           IPGC also seeks an order directing Advatech to release the mechanics' lien that Advatech

placed on the Project property.rT We do not address the validity of the Mechanic's Lien in this

Interim Award as we find that we lack jurisdiction to do             so.18


C,         Advatech's Calculation of the Termination Pavment for Purnoses of its Mechanic's
           Lien

           By letter dated September 30, 2016, Advatech submitted its final invoice to                       IPGC,

requesting       a termination payment in the amount of $80,730,566.re On October 14, 2016,

Advatech filed the Mechanic's Lien, attesting in a sworn affidavit that the balance due and owing

from IPGC, at least for purposes of the lien filing, was $45,016,872.20 Mr. Nagorzanski

explained in detail the method by which the termination payment was calculated for purposes                       of
the Mechanic's Lien:

                    As reported on the Monthly Report for the period ending January
                    2, 2015, the Project was 66.2Yo complete by the end of December
                    2014, which Advatech used as the end of the Amended Contract
                    period. Thus, 33.8% of the Project work remained. At the time of

l'IPGC's Pre-Hearing Memorandum, p. 25.
16
   IPGC's Pre-Hearing Memorandum, p.25.
"   IPGC's Pre-Hearing Memorandum, p. 50. On October 14,2016, Advatech filed a mechanic's lien against the
Project for its work on the Project Ex. C-87 (hereinafter the "Mechanic's Lien"). As will be discussed in more
detail in the next section, in the Mechanic's Lien, Advatech filed a sworn affidavit stating that the balance due and
owing from IPGC was approximately $45 million.
l8
   While do not address the validity of the Mechanic's Lien in this Interim Award, we find the calculation of the
amount of the termination payment for the Mechanic's Lien to be probative evidence. This will be discussed in
more detail in the next section of this Interim Award.
It Ex.
         c-84.
20
     See Ex. C-87. See a/so Nagorzanski Expert Repolt at Section 8.4.2.




                                                         -6-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 34 of 73 PageID #:1




           INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

                  termination, Advatech reported a Project completion percentage of
                  77.7Yo, meaning Advatech had completed ll.5o/o of the Project
                  under the Second Amended Contract. At the time of termination,
                  Advatech had completed 34,023% of the work remaining after the
                  Second Amended Contract (11.5% 133.8%).

                  Pursuant to Section l5.l of the Second Amended Contract, the
                  Project price was $433,298,890, and the amount previously paid or
                  to be paid based on  2014 invoices was 9228,992,827
                            + $732,941;. Thus, the remaining total payment
                  ($228,259,886
                  amount due under the Second Amended Contract was
                  $204,3 06,063 ($433,298,890 - $228, 992,827).

                  For purposes of calculating the unpaid portion of the remaining
                  amounts that would be due at Project completion, Advatech
                  multiplied the Second Amended Contract completion percentage
                  of 34,023%o by the total payment amount due under the Second
                  Amended Contract, or $204,306,063, then subtracted payments
                  Advatech received under the Second Amended Contract
                  ($25,000,000). The unpaid portion under the Second Amended
                  Contract for lien calculation was determined to be $44,511,A52.21

          The Mechanic's Lien calculation can be represented through the following formula22:

 ((price to Owner under Contract) x (7o complete of Work under Contract at termination))

               - (all prior payments       under the Contract)       :   (termination payment)
                            ($$204,306,063 x 34.023%)         -   $25,000,000    :   $44,51 1,052

          This compares to the calculation utilized by Advatech in the preparation of its Statement

of Claim23, which can be represented as follows:

     (Contract Price) x (7o complete at termination)) - (all prior payments) = (amount owed)
                        ($433,298,890 x77.25Yo)        -   $253,992,827    :   $80,730,566



2r
   Nagorzanski Expert Report at Section 4.3.2to4.3.4 (footnotes omitted). While not relevant to this discussion, the
Mechanic's Lien also sought demobilization costs of $519,301, plus 15% profit and mark-up, for a total amount of
5597,196. The addition of the demobilization costs to the termination amount of $44,511,052 as calculated above
sums to a total of $45,016,872, which is the amount calculated in the Mechanic's Lien.
22
   The percent complete utilized in this calculation is based on a Project completion percentage of 27.7%o,as used in
the Statement of Claim, rather than the conected completion percentage of 76.43% as determined by Mr.
Nagorzanski and adopted by the Tribunal.
" The methodology used to calculate the termination payment in the Advatech's Statement of Claim and in its final
invoice are identical. See Ex. C-84.




                                                        -7-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 35 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

           Thus, as demonstrated by these calculations, the defining difference between the

calculation put forth by Advatech in the Statement of Claim and the Mechanic's Lien is whether,

for purposes of calculating the termination payment, the Second Amended Contract is viewed                     as


a) an amendment to perform the remaining scope of the Project for a price of $204,306,063; or,

b) an entirely new contractual undertaking to complete the totality of the Project (including all

work performed, and all payments received or to be received for work performed, prior to the

December 15, 2014 Effective Date) for a Contract Price              of $433,298,890. This       issue   will   be

discussed in detail later in this Interim Award.

D.         Advatech's Claimed Demobilization Costs

           Both parties agree that Advatech is entitled to "all reasonable, actual, direct costs" of

demobilization pursuant to Contract Section 25.5.I.2. IPGC paid Advatech for its out-of-pocket

demobilization costs, but IPGC contends that Advatech's claimed 15% markup on its

demobilization costs-which amounts to $77,895-is not a "direct cost."24 Advatech applied the

same 15% markup on all previous change order work, which the Owner accepted.2s We find that

Advatech's overhead and profit on demobilization work constitute recoverable costs under

Contract Section 25.5.1.2, Therefore, we include $77,895 in this Interim Award for payment                     of
these additional Advatech demobilization costs.

E.         Interest and Attorneys' F'ees and ExDenses

           Advatech seeks pre-judgment interest pursuant to 815 ILCS 20512. which provides in

relevant part: "Creditors shall be allowed to receive at the rate of five (5) per centum per annum




2a
  In its Statement of Claim (p. l5), Advatech sought $519,301 in out-of-pocket costs, plus overhead and profit.
IPCC paid Advatech 5290,265 for demobilization costs on April 5,2017, and an additional 9229,036 on June 26,
201 8, for a lotal of $5 I 9,301 , (IPGC's Pre-Hearing Memorandum , p. 26).
"    Initial Witness Statement of Greg Smith, flI61,




                                                       -8-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 36 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

for all moneys afterthey become due on any. , . instrument of writing."26 Advatech contends

that the amounts            it is owed are liquidated or subject to easy computation,                 and therefore

recoverable under lllinois law.27 Advatech also seeks post-judgment interest in the amount                          of
9YofromthedateoftheFinalAwardtothetimeofpaymen!pursuanttoT35ILCS5/2-1303. In

addition to these statutory bases, Rule 48(d)(i) of the AAA Construction Rules expressly

authorizes the Tribunal to include interest in the Final Award at such rate and from such date as

the Tribunal may deem appropriate.

           In its arbitration pleadings, each party requests an award of attomeys' fees and expenses.

The parties clearly and unequivocally confirmed these requests during the arbitral hearing.2s

Accordingly, pursuant to Rule 48(dxii) of the AAA Construction Rules, the Tribunal may

include an award of attorneys' fees and expenses in the Final Award. In addition to any such

award of attorneys' fees and costs, the Tribunal is authorized by Rule 48(c), as well as Rules 55,

56, and 57, to assess AAA fees, arbitrator and arbitration expenses, and arbitrator compensation

among the parties in such amounts as the Tribunal determines to be appropriate.

                                          III.   TnBTnrruNAL'sAxnlysrs

A.         Section 25.5.1.1 of the Second Amended Contract

           Both parties agree that Section 25.5.1,1of the Second Amended Contract governs the

amount of the termination payment due to Advatech upon IGPC's termination for convenience.

Further, each party states that the language              of   Section 25.5.1.1 is clear and unambiguous.


26
     Advatech's Reply Pre-tlearing Memorandum, p. 50. Under lllinois law, a conshuction contract is considered an
ooinstrument
              of writing" for purposes of the interest statute. Amerilech Informalion Systems, Inc. y. Bar Code
Resow'ces, 33   I   F.3d 57 l, 57 5 (2003).
z7
       Amefitech Infomntion, 331 F.3d at 575 (owner entitled to prejudgment interest on amount paid contractor for
     See
defective wort); Residentiol Marketing Group, Inc. v. Granite Invesfinent Grottp,933 F.2d 546,549 (76 Cir. l99l)
(the interest statute does not require that the "instrument of writing" specif the exact amount due the creditor; it is
enough if it contains a formula from which that amount can be computed with reasonable accuracy).
'" Hearing Tlanscript, October 4, 2018, 1229: l-12.



                                                         -9-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 37 of 73 PageID #:1



        INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

However, as summarized abovg the parties offer markedly different interpretations                    of   the

meaning     of Section 25.5.1.1, one leading to a conclusion that the termination payment due              is

more than $77 million, another leading to a conclusion that the termination payment is only

$33,333 (and has been fully paid), and yet another proffered for purposes of the Mechanic's Lien

that the termination payment due is approximately        $   million.

       The operative language in the Second Amended Contract, Section 25.5.1.1, provides for a

termination payment equal to the sum of,

                 The cost of ttre Work performed based on the percent complete of
                 the Project from the last scheduled payment to the date of
                 termination, less all prior payments.

       1.        Leeal Standard for Determinins the Parties' Intentions

       The Contract includes an Illinois choice of substantive law provision and neither party

has objected to its application. Therefore, our decision     will   be guided by   Illinois substantive law.

       "Illinois uses in general a'four corners' rule in the interpretation of contracts." Bourke v.

Dun & Bradstreet Corp., 159 F.3d 1032, 1036 (7th Cir. 1998) (quoting AM Int'l Inc. v. Graphic

Mgmt. Assocs.,Inc.,44 F.3d 572,574 (7th Cir. 1995)). "Contracts 'rnust be construed to give

effect to the intention of the parties which, when there is no ambiguity in the terms of the

[contract], must be determined from the language of the [contract] alone."' Bourke,l59 F.3d at

1036 (7th   Cir. 1998) (quoting Floro Bonk & Trust v. Cryzewski,583 N.E.2d 720,725 (Ill. App.

Ct, 1991). "[I]f the language of a contract appears to admit of only one interpretation, the case

is indeed over." AM Int'l Inc.44 F.3d at 574,In other words, "[i]n the absence of ambiguity, a

court must construe a contract according to its own language, not according to the parties'

subjective constructions." William    Blair & Co. v. FI Liquidation Corp.,358 IIl. App, 3d 324,

334-33s (200s),




                                                 -10-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 38 of 73 PageID #:1



             INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

         "'[A]n    instrument   is   ambiguous   only   if   the language used is reasonably or fairly

susceptible to having more than one meaning."' Bourke, 159 F.3d at 1036 (quoting Floro Bank

& Trust,583 N.E.2d at 720,725 (Ill. App. Ct. l99l). Thus, "[a] conffact is not rendered
ambiguous simply because the parties do not agree on the meaning of its terms." Flora Bonk &

Trust,583 N.E.2d at725. "Unless a contract clearly specifies its own meanings, a court must

interpret the words      of the contract with their common and generally                accepted meanings."

l{illism Blair & Co.,358Ill. App. 3d at 334-335. Further, "a court must construe the words of a

conffact within the context of the contract as a whole."           .Id. If "one [party's] interpretation    is

reasonable and the other['s]         is not, there is no ambiguity to resolve" and "the language of         a

contract     . . . will be given its plain   and ordinary meaning and enforced as written, without

reference to extrinsic evidence." Bourke,l59 F.3d at 1036-1038; Lakeview Collection, Inc. v.

Bank of Am,, N.A., g42 F. Supp. 2d 830, 842 (N.D.            Ill. 2013);   see also Dawson    v. Gen. Motors

Corp., 977 F.2d 369,372 (7th Cir. 1992) (applying Illinois law)             ("If   an alleged written contract

is unambiguous, the parties' intent is derived as a matter of law from the alleged                   contract

itself.").

         Conversely,    "[i]f a contract is ambiguous, a court       may then (and only then) consider

extrinsic evidence to ascertain the parties' intent," Pamado, Inc. v. Hedinger Brands, LLC,785

F. Supp. 2d,698,706 (N.D. Ill. 2011). "The goal of the court in this situation is to determine what

the parties mutually intended ambiguous language to mean." Spring                  Air Co. v. Grand Rapids
Bedding Co., No. 97 C 2050, 1998 U.S. Dist. LEXIS 5063, at *15 (N.D. Ill. Apr. 9, 1998).

"When interpreting ambiguous language               in a     contract, courts      should       consider the

'surrounding circumstances at the time of the agreement and                ... the interpretation which the
parties themselves have placed on the agreement as shown by their contemporaneous or




                                                    -1 1-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 39 of 73 PageID #:1



         INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

subsequent acts or conduct."'       Id. at+ l5 n.6. "Courts will construe       a contract reasonably to avoid

absurd results." Foxfield Realty v.       Kubala,287lll, App. 3d 519,524 (1997), Thus, "to the extent

that a contract is susceptible of two interpretations, one of which makes it fair, customary, and

such as prudent persons would naturally execute, while the other makes                  it inequitable,   unusual,

or such as reasonable persons would not be likely to enter into, the interpretation which makes                    a


rational and probable agreement must be prefened." Id.

         2,       The Lansuase of Section 25.5.1.1 is Ambisuous

         As an initial matter, we find that the language of Section 25.5.1.1 of the Contract to be

ambiguous as to the amount to be paid to Advatech in the event of a termination for convenience.

Largely as a result of sloppy drafting in amending and updating the termination provision from

cost reimbursable Amended Contract into the termination for convenience provision in the fixed

price Second Amended Contract, and the attendant removal of certain defined terms from the

provision as well as the imprecise mixing of defined terms and undefined phrases, the language

of Section    25.5.1.1 is ambiguous.2e More specifically, we find the language used                    in   Section

25,5.1.1 is fairly susceptible of two reasonable meanings. We find that the calculation of the

termination payment due to Advatech as set forth in Advatech's Statement of Claim and Mr.

Nagorzanski's Expert Report at Section 4.2 is a reasonable interpretation of the language of

Section 25.5.1.1. Likewise, we find that the calculation                of the termination      payment due to

Advatech as set forth in the Lien Claim and as described more fully in Mr. Nagorzanski's Expert

Report at Section 4.3 is also a reasonable interpretation of the language of Section 25.5.1.1.



2e
   The negotiating history of the Contract as to the amount to be paid to Advatech in the event of a termination for
convenience was the subject of the written witness statement testimony submitted by IPGC's in-house counsel David
Sladic and Mr. Sladic's counterpart at Advatech, Christine Creammer. See Sladic Witness Statement at flll 7-39; C.
Creammer Reply Witness Statement at !ffl13-29, Portions of this negotiating history will be referenced later in this
Interim Award.




                                                       -t2-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 40 of 73 PageID #:1



       INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

Conversely,   for the   reasons more   fully   discussed later   in this award, we frnd that the
interpretation proffered by IPGC is commercially unreasonable and is inconsistent with the plain




                                                -1   3-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 41 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

language of Section 25.5.1.1 and other provisions of the Second Amended Contract.3o Our task

is to ascertain the intent of the parties as between these two reasonable interpretations of Section

25.5.1.1 of the Conhact.

         3.       Illinois Rules of Contract Construction

         In their briefing, the parties      each bring    to the Tribunal's attention the well-recognized

rule of contract construction under Illinois law that: "When a contract might allow different

constructions, Illinois courts prefer the reading that is fair. customary. and such as prudent men

would naturally execute."3l The interpretation that yields a "reasonable. conv

agreement" is preferred.32

         IPGC states that Illinois law is clear:

                  to the extent that a contract is susceptible of two interpretations,
                  one ofwhich makes it fair. customary. and such as prudent persons
                  would naturally execute. while the other makes it inequitable,
                  unusual, or such as reasonable persons would not be likely to enter
                  into, the interpretation which makes a rational and probable
                  agreement must be preferred.33




3o
    IPGC's position is concisely summarized in its Draft Partial Awal'd (dated ll/lg/2018) at p. 8, in which it states
"The Fixed Price Contract is a payment schedule contract. IPGC's payment obligations were limited to specified
annual amounts that were then broken down into monthly payments for each year. Tbe payments were due only
when and as scheduled. There is no dispute that IPGC has made every such payment," (citations omitted). The
Tribunal expressly disagrees that the Second Amended Contract, a fixed price contract with a Contract Price of
$433,298,890, is a'layment schedule contract," .9ee Contract at Sec. 15.1. While the Payment Schedule sets forlh
the agreed timing of the $204,306,063 in payments to be made to Advatech for the performance of the remaining
Work, the Contrzct, including Section 25.5.1.1 ol Section 10.12 and Exhibit I-1, does not to limit the amount
payable to Advatech in the event of a termination for convenience to the annual payment amounts set forth in the
Payment Schedule. The parties specifically inserted the defined the term "Payment Schedule" into the Second
Amended Contract, see Contract at Sec. 1,89, Sec. 10.12, and 17.1.1, to govern the timing of the payments to be
made to Advatech, but did not use the term "Payment Schedule" in Section 25.5.1.l of the Contract.
3t
   Bank of Commerce t. Hoffnan,829 F.3d 542,541-548 gth Cir. 2016) (emphasis added). See also, Counttyman r.
Indus. Comm'r, 686 N.E.2d 61, 64 (lll. App. 1997).
3-2-n'ade
          Center, Inc. t. Dominick's Finer Foods, Inc.,7ll N.E,2d 333 0ll. App. l"' 1999) (emphasis added).
" IPGC Pre-Hearing Memorandum at 35, citing Foxfield Realty v. iubala', OZt N.e.Za't060, 1063 (Ill. App, 2d
Dist. 1997) (emphasis added).




                                                        -14-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 42 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

           IPGC also notes that under Illinois law, "a contract should not be read to produce an

interpretation that might       fit the words, but   make no commercial sense,"34 and that where "there

is a choice among plausible interpretations, it is best to choose a reading that makes commercial

sense, rather than a reading that makes the deal one-sided."35               Finally, IPGC notes that "courts

construe contracts so as to avoid absurd results."36

           We   will be guided by the foregoing       settled rules of contract construction in determining

the meaning of Section 25.5.1.1, particularly since both parties directed us to these Illinois rules

of     contract construction. We further note that Advatech                   is a   sophisticated provider of

engineering, procurement, and construction services, and that IPGC is a sophisticated consumer

                                                                   37
of engineering, procurement, and construction services.

           4,       Tvoical and Customarv Method for Determinins Pavment at Termination

           As stated above, Illinois law favors a contract interpretation which is "fair"                     and

"customary," and results in a "reasonable, conventional type of agreement." Advatech presented

expert testimony from Ave Tucker to explain that Advatech's interpretation of Section 25.5.1.1

describes "a very commonly used approach in commercial construction termination provisions in

the United States and internationally,"38 because it "treats the contractor and the owner fairly."3e


to
   IPGC Pre-Hearing Memorandum at35-36, citing Loop Paper Recycling, Inc. v. JC Horizon ltd, No. OB C 7364,
2010 U.S. Dist. LEXIS 40743,at *31 (N.D. lll. Apr. 22,2010).
'5 IPGC Pre-Hearing Memorandum at36, citing Baldl,in Piano v. Deutsche l{ut'litzer GubH, 392 F.id 881, 883
(7th Cir. 2004).
36
   Rubin v. Laser,30l lll. App. 3d 50, 68 (1998). It is atso noteworthy that IPGC goes to great lengths to in
explaining Seventh Circuit and Illinois law on this point, see IPGC Pre-Hearing Memorandum at 35 39, and  -
concludes by citing BeanstalkGrp., Inc. v. AM Gen. Cotp.,283 F.3d 856, 852 (7th Cir.2O02), for the ploposition
that "even if the language is clear, 'a contract will not be interpreted literally if doing so would produce absurd
results, in the sense of results that the parlies, presumed to be rational persons pursuing rational ends, are very
unlikely to have agreed to seek'." Id. at 39. Further, at footnote 12, IPGC notes that "in the case of a commercial
contract, one must have a geneml acquaintance with commercial practices." (citation omitted).
37
     Advatech expert witness Ave Tucker highlighted IPGC's sofhistication. (Tucker Rebuttal Expot Report, para.
90-el.)
38
     Hearing Transcript, October 4, 2018, ll0l:24-1102:5.
3e
     Hearing Tmnscript, October 4,2018,1109:17-l I l0:10; see also Tucker Rebuttal Expert Report, para. 58.




                                                        -l 5-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 43 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

The conffactor is paid for the work the contractor has performed, including profit and fee based

on the work actually done.ao IPGC did not contest Mr. Tucker's opinions concerning common

practice for determining the amount of the termination payment due to Contractor in the context

of a termination for convenience.al

         5.       Circumstances at the Time the Parties Asreed to the Second Amended
                  Contract

         We find that it is appropriate under Illinois law to consider the commercial circumstances

of the parties at the time of contracting when determining their intentions. Because Illinois

follows the objective theory of contract intent, we do not consider the parties' unstated and

unknown motivations.a2

                  L,       Contractual Background

         As summarized briefly in footnote 1, Ameren and Advatech entered into the Initial

Contract on January       l,20ll    for the design, engineering, procurement, construction, assembly,

start-up and testing      of the Project. The purpose of the Project was to bring the Plant into

compliance with new sulfur dioxide emission standards that were set                     to become effective        on

January 1,2015.43 Under the Initial Contract, Final Completion of the Project was required by

August 23,2014, Ex. C-2 at Ex.           B.   Ameren and Advatech executed the Amended Contract on

August 22,2011, setting forth an agreed-upon Target Cost Estimate                    ("TCE"). Boththe Initial


*  Id.
ol
   To the contl'ary, IPGC states that the Contract, and its termination prrcvision, are "anything but customaty." IPGC
Draft Award at 7. Accordingly, IPGC states that "the issue is not what is customary under other contracts, but rather
what is provided for under this governing Cont?ct," .ld. However, as noted previously, Section 25.5.1.1 of this
Contrcct is ambiguous, and therefore, as IPGC concedes, "to the extent that a contract is susceptible of two
interpretations, one of which makes it fair'. customary. and such as orudent pelsons would naturally execute, while
the other makes it inequitable, unusual, or such as reasonable persons would not be likely to enter into, the
interpretation which makes a rational and probable agreement must be prefemed." IPGC Pre-Hearing Memorandum
?!35,  citing Foxfield Realtyv. Kubala,678 N.E.2d 1060, 1063 (Ill. App. 2nd Dist. 1997) (emphasis addeO;.
o'
   Laserage Tech. Corp. t, Laserage Lab,972F.2d7gg,8O2Q$ Ctr. lg92).
" ^See Mansker Witness Statement (3/19/2018) at U3.


                                                        -16-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 44 of 73 PageID #:1



           INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

Contract and Amended Contract were cost reimbursable, incentive contracts, with a shared cost

savings provision.

          In early 2012, Ameren began to pursue an extension from the Illinois Pollution Control

Board on the emissions mandate that had created the need for the Project. Ameren and Advatech

entered into the Deceleration Agreement, effective          April 7, 2012, that slowed down the progress

of the work based on fixed agreed-upon yearly billings. As previously stated, on December 2,

2013, IPGC acquired Ameren Energy Generating Company, and with it the Plant and the Project.

          After the Illinois Pollution Control Board granted an extension for the emissions mandate

deadline to 2020,IPGC requested a new estimate from Advatech that would extend the duration

of the Project to this new deadline. Advatech provided an estimate on April 7,2014 ("April

2014 Estimate") retaining the original contract type        - cost reimbursable, incentive contract, with
a shared cost savings     provision. Shortly thereafter, Advatech and IPGC entered into discussions

to complete the Project under a fixed price contract. Advatech and IPGC ultimately executed the

Second Amended Contract, effective December 15,2014,                with a Final Completion date of May

1,2020. The Second Amended Contract converted the Amended Contract, a cost reimbursable,

incentive contract, to a fixed price contract for the completion of the remainder of the Project.aa

          On February 12,2016, Dynegy issued a Notice of Partial Suspension to Advatech, Ex. C-

78, and, on Septemb er 2, 2016, Dynegy terminated for convenience Advatech's work pursuant to

Section 25.5 of the Second Amended Contract.

                    b.    Project Financial Status at the Time of the April 2014 Estimate and
                          the Fixed Price Offer




e Much of this genelal   contractual background is generally adapted from Tucker Rebuttal Report at pp.   l-2   and
citations herein.




                                                     -17-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 45 of 73 PageID #:1



              INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

             The April 2014 Estimate indicates Advatech estimated that, as of the date of the April

2014 Estimate, the Project would achieve $84.5 million of "Shared Savings," half of which

Advatech would retain pursuant to the terms of the contract (fi42.25                   million). The April    2014

Estimate also indicated that Advatech expected                         to receive a fee of $38.7 million.    Thus,

Advatech would have made $81 million under the April 2014 Estimate.as

             Shortly after Advatech provided the April 2014 Estimate, it provided IPGC with a fixed

price offer of $216 million.a6 Ex.C-72. This offer increased the $189.8 million to-go completion

cost in the       April 2014 Estimate by $26.2 million, representing an additional risk premium to be

paid to Advatech for accepting the risk of a fixed price, rather than cost-reimbursable, contract.aT

Consequently, at the time of these discussions, Advatech estimated that it would earn over $100

million at the completion of the Project.as

             While this point should be clear from the Declaration Agreement and the requests made

to the Illinois Pollution Control Board, we find that both parties knew well in advance of the

negotiation of the Second Amended Contract that completion of this Project was far from a

certainty. The parties knew that the power markets served by the Plant were depressed, and that




{5
     See   Tucker Rebuttal Expert Report at l 8 and citations helein.
o6
     Mr. Sladic stated that the amount to be paid under the Seeond Amended Contract was $204,306,063,           and
explained the difference between the $216 million offer and the $204,306,063 amount of additional payments to be
made under the Contract as follows: "[the $204,306,063] price was lower than the $216.0 million quoted by
Advatech in its April 15, 2014 offer to account for the payments that IPGC made to Advatech under the
Deceleration Agreement in the seven months between the date of the offer (April 15, 2014) nd the effective date of
the Fixed Price Conttact (December 15, 2014), as well as some minor price adjustments and an additional $2.5
million that we agreed would be included for certain warranty work." See Sladic Witness Statement at fl16.
Advatech did not contest this point.
o7
   IPGC's allegations regarding Advatech's allegedly deceptive and/or misleading conduct are addressed later in this
Interim Awald.
a8
  .iee Tucker Rebuttal Expert Report at 19 and citations therein. See also Greg Brown Initial Statement at para. 55-
66 and      74-90.



                                                             -l   8-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 46 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

the economic viability of the Project was in doubt. The completion date had been delayed by

almost six years, and construction had been decelerated for two years.ae

                    c.     Section 15.1, Status of Payment and Status of the Completion, and the
                           Payment Schedule

           The Second Amended Contract, Section 15.1, provides:

                    The price of the Work set forth in this Contract is $433,298,890
                    (the "Contract Price") and is not subject to change except pursuant
                    to a mutually agreed upon Change Order or an Amendment to this
                    Contract, $228,259,886 of the Contract Price has been paid as of
                    November 71,2014, $732,941 of the Contract Price remains to be
                    invoiced and paid with respect to2Al4.5o

           Subtracting the amounts paid and to be paid in respect of 2014 from the Contract Price               of
$433,298,890 confirms that Advatech was to be paid $204,306,063 to complete the remaining

scope      of the   Second Amended         Contract.sl The amount Advatech was paid under cost

reimbursable contracts through 2014 (as shown                 in   Section 15.1 of the Second Amended

Contract) was $228,992,827, or 52.8Yo of the Contract Price.s2 However, we find that the Work

was at least 65.70/o complete at contract conversion, based on Advatech's Monthly Report to

IPGC for the period ending October 31,2014.s3 This information was known to both parties

prior to the execution of the Contract.

           It is clear on its face that   the payment schedule set forth in Exhibit I-1 was back-loaded

such that the gap between the percent complete and the percent paid would not close until near




ae.See
         IPGC Pre-Hearing Memorandum at L
50
  E*hibit C-1, Second Amended Contract, Section 15.1.
s' The Tribunal notes that the remaining amount
                                                  to be paid to Advatech of $204,306,063 as implied fi.om the
December 15,2014 Contract is representative of the firm price offer of $216,000,000 of April 15,2014. See note47
suPfa,
52
   Consistently, Conttact Exhibit I-l also shows that IPGC would pay 53%oof the Contract Price at the end of 2014.
"  Exhibit C-47, Monthly Report for period ending October 31,2014, at p. 5, ADV0000096265. Monthly Reports
were provided to IPGC. (Greg Smith Initial Statement, para. 51, 54). The October 2014 was the last before
adjustments were made for contract conversion. (Greg Smith Initial Statement, para. 51.)




                                                      -19-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 47 of 73 PageID #:1



           INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

the end of the Project.sa Further, Advatech expert Alan Nagorzanski persuasively explained the

reasons that it would have been obvious to IPGC that the progress/payment gap would not close,

including that (a) due to the proportionately less amount of work left, Advatech would not begin

recover its deferred payments until20l8, and (b) Advatech's work schedule, Exhibit X, outpaced

the Exhibit     I-l payment schedule.ss IPGC did not present credible evidence                 rebutting Mr.
                               s6
Nagorzanski's conc lusions.

           Further, it would have been obvious from comparing payments made to percent complete

achieved that the gap was           growing. It is not controverted that at the time of termination,

Advatech had been paid the amount shown in Advatech's Final Invoice, $253,992,827.s7 That

represents 58.60/o of the Conhact Price. However, by that time (according to Mr. Nagorzanski's

calculation) the Project was 76,40/o complete, leaving a payment gap of 178% versus a payment

gap of less thanl3Yo as of January2,2A15.

B.         Amount of the Termination Pavment Due to Advatech Pursuant to Section 25.5.1.1
           of the Second Amended Contract

           It is against the foregoing legal and factual    backdrop that we consider the amount of the

termination payment due to Advatech pursuant to Section 25.5.1.1 of the Contract.

           1.     Calculation of Termination Pavment Due to Advatech

           As set forth above, the Tribunal finds Section 25.5.1.1 ambiguous because it is fairly

susceptible of two reasonable meanings. We find that the calculation of the termination payment



5a
       AI Nagorzanski Direct Examination Powerfoint, slides 3l-32.
     See
tt A. Nagozanski    Direct Examination Power?oint, slides 28-34; See also Hearing Transcript, October 3, 2018,
665: l8-675:10.
56
   The Tribunal atso notes that Advatech told IPGC during the contract negotiation period that the payment gap
would grow over time, In a September 26,2016 email to Mr. Mansker, IPGS's Mike Walker recounted from his
notes a meeting with Advatech in the months before the Contlact was effective. See Ex. C-202. Mr. Walker wrote,
with respect to the Exhibit I-1 and I-2 schedules: "Advatech indicated during this meeting these numbers were
c_reated to match Dynegy cash flow but represented under billings for Advatech." .Id.
" Exhibit C-6, September 30,2O16letter to IPGC regarding Final Invoice.


                                                     -20-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 48 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

due to Advatech as set forth in Advatech's Statement               of Claim and Mr. Nagorzanski's Expert

Report at Section 4.2 is a reasonable interpretation                 of the   language   of   Section 25.5.1.1.

Likewise, we find that the calculation of the termination payment due to Advatech as set forth in

the Lien Claim and as described more            fully in Mr. Nagorzanski's Expert Report at Section 4.3        is

also a reasonable interpretation of the language           of Section 25.5.1.1. Our task is to ascertain the

intent of the parties as between these two reasonable interpretations             of Section25.5.l.l of       the

Contract, in light of the language of the Contract, the foregoing rules of construction, the typical

and customary method for determining termination payments, and the circumstances existing at

the time of the Contract.

         We find that the appropriate calculation to be utilized pursuant to Section 25.5,1.1of the

Second Amended Contract is the following:


    [(cost to IPGC of remaining          \ilork) multiolied     bv (7o complete of remaining Project at
         termination)l /ess (payments under Contract) EOUALS Termination Payment
         Based upon the evidence summarized at Sections 4.3.2                 to 4.3.4 of Mr. Nagorzanski's

Expert Report,58 and the additional evidence presented in this matter, we calculate the

termination payment due to Advatech from IPGC as follows:

         ($204,306,063 x30.266%)           -   $25,000,000 = S36,835,273

         As discussed above, it is uncontested that IPGC paid Advatech $33,333 as a termination

payment, and that IPGC is entitled to a credit in this amount. Therefore, the remaining amount

of the termination payment due to Advatech from IPGC is $36,801,940.

         2.       Analysis of Section 25.5.1.1 and the Parties' Stated Intentions

ssThecalculationssetforthintheMechanic'sLienandassetfotthatSections
                                                                               4.3.2to4.3.4ofMr.Nagorzanski's
Expert Report are premised upon an overall project completion percenlage of 77.7o/o. As set forth above, we find
that the most appropriate pereent complete for the Project at the time of termination is 76.43Yo. Accordingly, we
have adjusted the percentage of the completion of the wor* remaining after the Second Amended Conil.act from
34.023o/o(11.5%/33.&Yo)to30.2660/o(10.235o/o/33.8o/o).




                                                         -21-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 49 of 73 PageID #:1



         INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

        We find that the interpretation of Section 25.5,l.1used by Advatech in the Mechanic's

Lien is consistent with the intention of the parties, the foregoing Illinois rules of contract

construction, the typical and customary method for determining termination payments, and the

circumstances existing at the time of the Contract.

                          The "cost of the Work"
                 ^,
        None of the witnesses proffered a reasonable explanation for the use of the term "cost               of
the Work" in Section 25.5.L.1of the Second Amended Contract.se However, while we note that

while "Work" is a defined term in the Contract meaning "all of the services . . . as set forth in the

Project Specifications and the Contract Documents,"60 Section 25.5.1.1does not use the term

'oContract Price," which     is defined in Section 15.1 to be $433,298,890. The parties used the

undefined phrase "cost      of the Work," which strongly implies that "cost of the Work" has                   a

different meaning than "Contract Price" or than the previously defined term "Cost of the Work."

We find that the failure to use the defined term "Contract Price" in Section 25.5J.1means that

the parties did not intend for "Contract Price" to be used in the calculation. See Air Line

Stewards   &   Stewardesses Ass'n,     Local 550 v. Am. Airlines, [nc.,763 F.zd 875, 883 (7th Cir.

1985) (refusing    to give the phrase "length of service" in a contract the            same meaning as the

defined term "Credited Service" because the defined term "conspicuously [did] not appear in"

the provision at issue); Taracorp, Inc, v. NL Indus., Inc,, 73 F.3d 738, 744 (7th Cir. 1996)

("[W]hen parties to the same confiact use such different language to address parallel issues . . . it




5e
   "Cost of the Work" was a defined tem in the Amended Contract. See Section 1.25. However, during the
negotiation of the Second Amended Contract, the parties deleted the defined term 'Cost of the Work" and used the
term "cost of the Work." "cost" has no meaning under the IPGC $500,000 monthly payment/3O days per month :
$16,667 daily rate interpretation of Section 25.5.1.1. Fufther, once the Contract was executed the distinction
between cost and profit melted away and the only the pelcent complete and price mattered.
o'Exhibit R-1, Second Amended
                                 Contract, Section 1,139.




                                                     -22-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 50 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

is reasonable to infer that they intend this language to mean different things.") (applying Illinois

law).

          For the foregoing reasons, we conclude the parties intended "cost of the Work" to mean

the amount to be paid by IPGC for the remaining work to be performed under the Second

Amended Contract        -- $204,306,063.       See Contract at Section 15.161, The            is most reasonable

interpretation of "cost of the Work" within the context of this fixed price contract is the Owner's

cost to complete the Work to be performed after the Effective Date of the Contract.62

                  b.       5'percent complete of the Project from the last scheduled payment
                                                                                             to
                           the date of termination"

          IPGC proposes an interpretation of "the cost of the Work performed based on the percent

complete of the Project from the last scheduled payment to the date of termination" that would

apply only to those days worked during the month of termination. This calculation is not

consistent with manner        in which the Project was implemented, particularly given the lack of

specific progress to be achieved in a month against which to apply the percentage. ln other

words, the parties did not establish how much progress was to be accomplished in any month.

                           o'as
Therefore, there is no            planned" value from which to compare the extent to which progress

(percent complete) was achieved during the month of termination.

          This is illustrated by what IPGC was forced to do to a avoid this problem. IPGC applied

the percent complete against the $500,000 payment due for September 2016. The $500,000

payment is not representative of any specific progress to be achieved                   in   September   of 2016;
rather,   it is an arithmetic sum which      represents the payment       to be made for a duration of time.
6l
   This interpretation is entirely consistent with the commercial reality that the Second Amended Contract converted
the Amended Contract, a cost reimbursable, incentive contract, to a fixed price contract for the remainder of the
l_roject, and specifically included the quantification ofthe amounts paid under the prior coniacts in Section 15.1.
o'As  pointed out by IPGC, the $204 million amount is the "contract price" reflected on each of Advatech's payment
applications prior to its last invoice.      IPGC Draft Award at 20, citing R-l82 at, e.g., ADV000 0226650,258107,
                                        ^See
1 81 056, 177571,148386, 148506, and 624372 (Contractor's Affidavits For Progress payment).




                                                       -23-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 51 of 73 PageID #:1



        INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

One cannot apply a percent complete against a time duration; one can only calculate a percent              of

the duration which has elapsed. Consequently, IPGC is calculating the amount due by measuring

the number of days which had elapsed (2) of the total 30 days in September. This is not                     a


percent complete calculation, and is only tangentially related,       if   at all, to the amount of progress

achieved during a period of   time. IPGC claims that it      adopted this method because            it did not

have the data to do otherwise. We find even   if it   had the data,   it still not logical to apply percent

complete to a period for which the parties did not establish an expected degree of completion to

occur. An outcome based on two calendar days does not yield a rational result.

       Further, as set forth fully above, Section 25.5.1.1 of the Contract is ambiguous, and

therefore, as IPGC concedes, "to the extent that a contract is susceptible of two interpretations,

one of which makes     it fair. customary" and such as prudent        persons would naturally execute,

while the other makes it inequitable, unusual, or such as reasonable persons would not be likely

to enter into, the interpretation which makes a rational and probable                  agreement must be

preferred." IPGC Pre-Hearing Memorandum at 35, ciling Foxfield Realty v. Kubala,678 N.E.2d

1060, 1063   (Ill. App. 2'd Dist. 1997) (emphasis added). The calculation that we have set forth in

detail above is reasonable, and is fair, customary and such as prudent persons would naturally

execute. It is consistent with the negotiating history, and it gives effect to Section 15.1, Section

25.5.1.1, and the other relevant terms of the Contract. IPGC's interpretation                  of   "percent

complete   of the Project from the last   scheduled payment      to the date of termination," which

calculates the amount of the termination payment by dividing the number                 of days which     had

elapsed during a month by the total number of days in the month, and multiplying that quotient

by a monthly payment amount, is highly unusual and is not a method that reasonable persons




                                               -24-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 52 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

would normally and customarily use to determine the termination payment in the context of                          a


fixed price contract.63

         Furthermore, IPGC's interpretation wholly ignores the "percent complete of the Project,"

irrespective   of whether one measures the commencement from the execution of the Initial
Conhact or from the execution of the Second Amended Contract. As testified to at length by Mr.

Tucker, the percent complete methodology, in addition to being specifically set forth in Section

25.5,1.1, is commonly and ordinarily used in commercial construction as the measure of                             a


termination payment. It is a methodology that is fair, customary, and such as prudent persons

would naturally execute.

         Given that we have found the "cost of the Work" to mean the Owner's cost to complete

the Work to be performed after the Effective Date of the Contract, Advatech's application of

percent complete against the entirety of the expected performance (100% complete) likewise

cannot logically be applied.

         As set forth above, we have found as a factual matter that the amount Advatech was paid

under cost reimbursable contracts for Work performed through 2014 (as shown in Section                          l5.l
of the Second Amended Contract) was $228,992,827, ot                  52.8o/o   of the Contract Price. Further,

we found that the Work was at least 65.7% complete at contract conversion,                               based on

Advatech's Monthly Report to IPGC for the period ending October 31,2014. We also found that

the percent complete of the Project was known to both parties prior to the execution of the

Contract. This difference between the percentage complete of the Project and amounts paid




6' IPGC's interpretation is based
                                  upon the conclusion that the Second Amended Contract is a "payment schedule
contract." The TI'ibunal expressly requests this conclusion for the reasons set forth abovg including but not limited
to those discussed in footnote 30 supra,




                                                       -25-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 53 of 73 PageID #:1



        INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

toward the Contract Price created what the parties referred to as a "gap" whereby Advatech

would receive $204 million for completing the remaining approximately 34% of the Project.

       We do not find it to be a reasonable interpretation of Section 25.5.1.1 that Advatech

would be entitled to receive a termination payment of approximately $80 million           if IPGC
unilaterally decided to terminate the Second Amended Contract for its convenience shortly after

its Effective Date. The parties executed the Second Amended Contract effective December 15,

2014, each with knowledge that Advatech had been paid $228,992,827, or 52.8Yo of the Contract

Price, and that Advatech had completed more than 65Yo of the Work completed through the

Effective Date.   It is clear the face of the Payment Schedule that the timing of payments     was

back-loaded such that the gap between the percent complete and the percent paid would not close

until near the end of the Project. It is equally evident that each party had knowledge of the

market conditions, and the possibility that the Project may be aborted prior to completion.

       Accordingly, the use of the phrase "percent complete of the Project" is reasonably and

logically interpreted to mean the percentage complete of the Work remaining to be performed

after the Effective Date of the Contract, which is precisely the interpretation used by Advatech in

its Mechanic's   Lien. Therefore, "percent complete of the Project," in our view   and based upon

the evidence presented, refers to the percentage completed as of termination of the remaining

Work to be performed under the Contract, which is consistent with the language "cost of the

Work" (discussed above) and "less all prior payments" (discussed below), and which yields        a


reasonable and logical interpretation of Section 25.5.1.1.

                 c.    'eless   all prior payments"

       We flnd that the phrase "less all prior payments" means all payments made under the

Second Amended Contract. The phrase does          not use any defined or unusual words, and its

contribution to the formula is to provide a credit for the payments to be made by IPGC after the


                                                -26-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 54 of 73 PageID #:1



           INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

Effective Date of the Contract from the amount of compensation Advatech would be due at the

time of termination.

          IPGC's contract negotiator, David Sladic, testified that "less all prior payments" refers to

a payment made between August 31,2016 and September 1 [presumably meant to be September

212016 for work done during that time.6a This interpretation is inconsistent with the invoicing

and payment practices on the         Project. Under the Second Amended Contract, Advatech invoiced

in arrears for the previous month's work.65

          At the hearing, Mr. Sladic attempted to explain how "less all prior payments" could mean

a payment made during September 1-2 for work performed during that period. However, the

evolution of his testimony suggests a retrospective creation of IPGC's contracting intent. First,

in his initial witness       statement,   Mr. Sladic testified that he inserted the phase "less all prior

payments" into the draft Section 25.5.1 "to confirm that Advatech would not be entitled to

compensation for the work that was completed between the last scheduled payment and the date

of termination in the event that Advatech had already received payment for that work."66 In his

rebuttal witness statement, Mr. Sladic changed his reasoning, testiffing: 'oI wanted to safeguard

IPGC's right to credit for any potential excess payments that IPGC could have made (e4. back

charges), through Project completion."6T               At the arbitral hearing, Mr, Sladic explained the
change as follows:

                      Q: Next sentence, "[ wanted to safeguard IPGC's right to credit for
                      any potential excess payments that IPGC could have made,
e Hearing Transclipt, October 4, 2018,1207;6-1?.
u'Hearing
           Transcript October 2,2A78,307:11-308:2; Hearing Transcript, October 3,2018,883:20 - 844:21. Under
Section 17,2 of the cost-reimbursable Amended Contract, Advatech was to submit "Advanced Payment Invoices,"
which would be trued-up when actual costs were known. That provision was deleted in the contract conversion
process, and Section l7.l of the Second Amended Contlact provides instead for monthly payments to be made on a
net-30 dav basis.
6 Initial ,fiitr"r,Statement of David Sladic, para. 35.
u'Rebuttal
             Witness statement of David Sladit, para, 9.




                                                           -27-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 55 of 73 PageID #:1



         INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

                backcharges, through projection completion." Now, this appeared
                in your second statement because          it-in
                                                          your second statement
                because between the time you authored the first statement and
                when you authored the second statement you saw the testimony of
                Mr, Smith who called to your attention that the statement made in
                your first statement could not occur under the contract, isn't that
                right?

                A: Yes.

                Q: Okay. So you came up with yet another reason why "less all
                prior payments" could possibly refer to something in the period
                between August 3l and September l't, and what you chose here
                was back-charges. Right?

                A:   Yes.68

        We do not find the testimony of Mr. Sladic's to be medible on this point.6e

        Likewise, Advatech's interpretation        of the   phrase "less   all prior payments" is      not

supported by the language of Section       l5.l   of the Contract. The final sentence of Section l5.l

sets forth the amount of the Contract Price that has been paid as of November 11,2014, and the

amount of the Contract Price remaining to be invoiced and paid with respect             to 2014. In this
section, the parties recognize that these amounts have been or          will be paid for work through
2014, and that these amounts are part of the Contract Price. However, the parties used the phrase

"cost of the Work" in Section 25.5.1.1, rather than the defined term Contract Price, which

reasonably and logically means IPGC's cost to complete the Work remaining to be performed

under the Second Amended Contract.To




uE
   Hearing Transcript, October 4,2018, 1215:7-1216J.
6e
   We also not that Mr, Sladic does not recall communicating with Advatech concerning this phrase. Hearing
Transcript, October 4, 2018, 1220l.12-17.
rc
   This point has been addressed earlier in this Interim Award and will not be further addressed here.




                                                   -28-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 56 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

          Thus, we conclude that the phrasenoless all prior payments" means the payments made by

IPGC to Advatech for the Work performed under the Second Amended Contract. The parties

agree that the amount paid under the Second Amended Contract is $25,000,000.71

                  d.       Conclusion

          We find the undefined phrase "cost of the Work" as used in Section 25.5.1.1 to mean the

Owner's cost to complete the Work to be performed under the Second Amended Contract. We

find the phrase "percent complete of the Project" to mean the percentage complete of the Project

remaining to be performed under the Second Amended Contract. Finally, we conclude that the

phrase "less    all prior payments"      means the payments made          by IPGC to Advatech under   the

Second Amended Contract. Therefore, we                find that the parties' intentions are met by    the

following formula for determining the cancelation payment, pursuant to which we calculate the

termination payment due to Advatech from IPGC as follows:

          ($204,306,063 x 30.266%)        -   $25,000,000   -   $36,835,273

C.        Other Issues Raised bv the Parties

          1.     Second Amended Contract Section 25.5.2

          IPGC contends that Advatech's claim is inconsistent with Contract Section 25.5.2.'2 We

disagree; the provisions can readily be interpreted so as to give Section 25.5.1.1 its intended

meaning. Section 25.5.2 provides in its entirety:

                 A  written statement from Contractor setting fonh a full and
                 detailed account of the nature and dollar value of the Work
                 performed to the date of termination for which it is requesting
                 payment, with appropriate supporting invoices, bills and other




"   The $25,000,000 in payments under the Contract excludes IPGC's termination payment of $33,333 and its
p-ayment of demobilization costs of $519,301.
"   IPGC's Pre-Hearing Memorandum pp, 33-34.




                                                      -29-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 57 of 73 PageID #:1



         INTERIM AWARD: Advatech LLC v. [linois Power Generating Company

                 documentation necessary to evaluate and substantiate the payment
                 to Contractor, including documentation set forth in A*iele 17.73

        Section 25.5.2 is not a complete sentence, and some context is needed to understand its

meaning, Section 25.5.2 appears after 25.5.1.1, which provides for the termination payment

discussed above, and25,5.1,2. which provides for Advatech's recovery of demobilization costs.

        IPGC contends that Advatech did not submit documentary backup for its costs through

termination, as required by Section25.5.2.7a IPGC is linking 25.5.2                    to   25.5.1.1, but such    a


linkage is inconsistent with IPGC's interpretation of 25.5.1.1. Indeed, neither party suggests that

the termination payment should be based on Advatech's actual costs up to termination:

Advatech uses a percentage of the agreed fixed price and IPGC uses the Exhibit                        t-l   and I-2

payment schedules. Consequently,             it would be illogical for Section 25.5,2 to require that
Advatech submit backup for its actual costs on a fixed priced contract which IPGC contends is

otherwise govemed by the payment schedule.

         Section 25.5.1.2 provides for the recovery of "reasonable, actual, direct costs incurred by

Contractor."Ts Consequently, it is reasonable and logical thatthat Section 25.2,2 relates to the

documentary back-up required for reimbursement                of demobilization costs. We also note that

IPGC presented no testimony that Advatech's request for its termination payment was denied on

the grounds of a lack of supporting documentation, particularly since it paid Advatech a $33,333

invoice based upon its own deterrnination of the Contract and without requesting any supporting

documentary back-up as a condition to payment.

        2,        Second Amended Contract Section 25.7

" Exhibit R-1, Second Amended Contmct, Section 25.5,2 is nearly identical to Section 26.6,2.4, which requiles a
written statement in the event of termination for default, and which is carried forward in Section 25.6 from Section
26,6.4.2 of the cost-reimbursable Amended Contract.
'a IPGC's Pre-Healing Memorandum, pp. 33-34,
" The parlies have consistently refered to these costs as demobilization costs. ,See Section ILD of this Interim
Award.




                                                       -30-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 58 of 73 PageID #:1



               INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

           Second Amended Contract Section 25.7 provides:

                     Work Not Performed. In no event (whether Owner terminates for
                     its convenience or for cause) shall Owner be responsible for costs
                     that Conffactor would have eamed if it had completed the Work.76

           IPGC contends that Section 25.7 isconsistent with its reading of Section 25.5.1.1.77 We

find that Section 25.7 relates to future costs, and that Advatech is not seeking to recover amounts

that it would have earned had the Project not been terminated. Since Advatech's payment at

termination relates to the portion of remaining Work performed, IPGC is not paying for Work

not performed as a result of the termination. We presume the parties did not intend for Sections

25 .5   .l.l   and 25 ,7 to be in   conflict, and we find that Sections   25 .5.1.   I   and 25.7 are not in conflict.

           3.        Unreasonable Prolit I Unenforceable Penaltv

           IPGC contends that Advatech's interpretation of Section 25.5.1,1 would result in an

"absurd" termination payment, which should be avoided.Ts Going further, IPGC contends that

Advatech's interpretation            of   Section 25,5.1.1 would render the provision an unenforceable

penalty.Te We presume that IPGC is not asking us to find that it generally would be absurd for a

contractor upon termination to be paid a percentage of its lump-sum price commensurate with its

work, as that is commonplace. We therefore understand that IPGC essentially asks us to find

that the Owner's cost to complete the Work under the Second Amended Contract                             -   the agreed

amount of $204,306,063 - is unenforceable. Advatech is a sophisticated provider of engineering,

procurement, and construction services, and that IPGC                       is a         sophisticated consumer of

engineering, procurement, and construction services. They agreed on the Contract Price,

including Owner's cost to complete the remaining work at the time of the Second Amended


'u Exhibit C-1, Second Amended Contract Section 25.7.
7?
   IPGC's Rebuttal Pre-Hearing Memorandum, p. 24.
78
     IPGC's Pre-Hearing Memorandum, p.35-36.
"    IPGC's Pre-Hearing Memorandum, pp. 46-49,




                                                         -3t-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 59 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

Contract. We do not intend to second-guess an agreed price reached between two highly

sophisticated commercial parties, each represented throughout by legal counsel.

           Mr. Mansker testified that when he looked at the Contract he was negotiating and its

fixed price, he "used the experience we had building four scrubbers prior to this and comparing

the overall cost that we experienced to what the cost would be here."8o Based on that experience,

he thought the Contract Price of $433 million was an acceptable number.8l Mr. Mansker

testified     at length on      cross-examination regarding     his wealth of experience in           project

management, including FGD projects.s2 Mr. Mansker accepted Advatech's fixed price offer
                                          83
without providing a counter-offer.

           Additionally, as discussed above, [PGC knew or should have known at the time of the

Second Amended Contract that Advatech estimated                a profit in   excess   of   $100 million, or

approximately 25Yo of the Contract Price. Two entities with deep experience implementing

improvements to power plants agreed to the Contract Price, and we do not find their bargain

unreasonable. Fufther, determining the amount of a termination for convenience payment based

upon the proportion of the work completed is reasonable, normal and customary.sa

           4.       Alleeed Deceptive Conduct

           IPGC asserts that Advatech engaged in a variety of misleading conduct, some of which is

temporally related to the Second Amended Contract negotiations and some is not, that allegedly




E0
     Hearing transcript, October 4,2018, l3l2:4-20.
8r
     Hcaring transcript, Octobcr 4,2018, 1312 14-20.
82
    Hearing Transiript, October 4, 2018, 1273:14-1292:11. Fufiher, the evidence presented on what IPGC
considered to be a reasonable price suggests that Advatech's offer was less than IPCC's internal going-forward
estimate. Advatech's April 7, 2014 re-estimate referred to an internal IPGC going-forward estimate of $226.0
million (Exhibit C-21). IPGC's internal May 21,2014 'Newton Scrubber NPV analysis" r'efers to a "DYN Capital
Plan" of $274.4 million. (Exhibit C-187.)
l1 Or"g Brown Reply Witness Statement, para. 38.
ta
   Tucker Rebuttal Expert Repolt at l8; Tucker PowerPoint at2,17.




                                                       -32-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 60 of 73 PageID #:1



         INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

induced IPGC to agree to the Second Amended Contract.85

         IPGC contends that Advatech's alleged bad conduct86 is relevant for four reasons: (a)

because Advatech      hid its intent there could be no meeting of the minds, (b) because Advatech

hid its intent Advatech's interpretation of the Contract should be rejected, (c) Advatech's scheme

demonstrates     why its interpretation of the Contract is commercially unreasonable, and (d)

Advatech's conduct explains theorigin of the large termination payment requested.tT We find

that Advatech did not act deceptively, did not engage in fraud, and did not make any actionable

intentional or negligent misrepresentations.

                 a,       2011 Target Cost Estimate

         IPGC contends that Advatech, while working under the Initial Contract in 2011, provided

IPGC (then known as Ameren) with an intentionally overstated target cost estimate ("TCE                      )   so

that Advatech could more readily underrun the budget and reap more Shared Savings.ss We find

that IPGC did not prove that the TCE was improperly inflated, or that                  if it were that had any
bearing on IPGC's agreement to the Second Amended Contract.

         IPGC's criticisms of the TCE was presented entirely through the expert opinions of Frank

Regnery, without support from involved fact witnesses. Among other things, Mr. Regnery in his

initial report provided four examples of line items from the TCE that he contended suffered from

double-counting and other problems." In response, Greg Smith, who was involved in creating

the TCE, rebutted the factual predicate for each of Mr. Regnery's criticisms.eo Expert witness

Ave Tucker explained that Mr. Regnery's criticisms arose out misunderstandings of                             the

8s
   See e.g.lPCC's Pre-Hearing Memorandum, p, 4-6, I l-16.
'o IPGC has not asked the Tribunal to rescind the Contract. To the contrary, IPGC asks the Tribunal to enforce the
Contr'act in accordance with IPGC's interpretation of its terms.
87
   IPGC's Rebuttal Pre-Hearing Memorandum, p. 7.
E IPGC's Pre-Hearing
                       Memorandum, p. 4-5.
t' Regne.y First Report, para. 60-72.
s Hearing Transclipt, October 2, 2018,290:20-305:15.



                                                      -33-
    Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 61 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

estimate.el IPGC presented no credible evidence that Messrs. Tucker and Smith were incorrect.

In his second expert report, Mr. Regnery compared l8 control accounts from the TCE estimate to

estimated amounts           Mr.    Regnery derived using published estimating references.e' Al

Nagorzanski, testifying on behalf            of Advatech, explained the unrepresentative nature of Mr.

Regnery's sampling, and challenged Mr. Regnery's estimates.e3

           Further, the evidentiary record shows that IPGC (then Ameren) approved the TCE

estimate only after an effort to "[t]horoughly review the proposed Target Cost Estimate                    in    an

effort to validate estimated costs," as described by Ameren's Duane Harley in a June 30, 201I

email and memorandum.ea That review included verifying labor payment rates, and also that

labor productivity rates were in line with Illinois labor expectations.es IPGC also compared the

TCE to industry averages and found that "[t]he project cost estimate is below current market

estimates < $300/kw."e6

           Considering the totality of the opinion and fact evidence presented, we are not persuaded

that Advatech improperly inflated the TCE. And               if it   had, IPGC has not established that it relied

on the TCE in agreeing to the Second Amended Contract. In its April 7, 2014 letter providing

the re-estimateto?020, Advatech advised IPGC of its actual costs to date and the $84.5 million

amount       of its project-wide      Shared Savings.e? That was ample notice that Advatech was

substantially undemunning the Project budget, regardless of what the TCE stated. Further, the

only representative of IPGC management to appear at the hearing, Mr. Mansker, testified he



er
   Ave Tucker Direct Exam PowerPoint, slides 53-63; Healing Transcript, October 4,2018, 1132:22-1142:16.
'  Regnery Second Reporl, pua.39-46
"e Al Nagorzanski direct testimony PowerPoint, Slides 47-95. Hearing Tlansclipt October 4, 2018 693:10-725:10.
   Exhibit c-147.
es
     Id.
*    Id.
"     Exhibit C-21, email fi'om Greg Smith enclosing Advatech's re-estimate,




                                                         -34-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 62 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

could not remember whether or not he received the entire TCE estimate,es he did not thoroughly

review the TCE,ee and he did not review the TCE estimate in preparing for and negotiating the
                                    loo
Second Amended Contract.

                       b.    Shared Savings Accumulated During Deceleration

           IPGC contends that Advatech hid the fact that it was accumulating additional Shared

Savings during the Deceleration Period and schemed to keep all of the undisclosed savings to

itself by converting the cost-reimbursable Amended Contract to a fixed price.r0r We do not find

a deceptive scheme to hide information concerning savings based on the evidence presented. It

was IPGC (then Ameren) that in the Deceleration Agreement directed Advatech to discontinue

reporting the accumulation of Shared Savings.lo2 IPGC presented no evidence as to why it

directed Advatech to cease reporting contingency. IPGC nevertheless apparently was aware                       of

the savings, as Mr. Walker's September 26,2016 email explained: "Advatech's construction

scheduled tasks consistently came in under the scheduled man hours estimated."l03

           Moreover, the evidence clearly established that Advatech disclosed the Shared Savings

information to IPGC before Advatech submified its fixed-price offer, and long before the parties

agreed to the Second Amended Contract.                       In its April 7, 2014 letter, Advatech set forth   its

estimated $84.5 million in Shared Savings, in boldface, and attached a spreadsheet that broke out

the individual line items enjoying Potential Shared Savings and provided a great deal of



e8
     Hearing Transcript, October 4, 20i8, 1308:8 to 1309:7.
e Healing Transcript, October 4, 2018, l3l1: l-8,
lm
      Hearing Transcript, October 4, 2018, 1309: l5-21   .
tol
      IPGC's Pre-Hearing Memorandum, pp. l0-12.
r02
     Section 1.2 of the Deceleration Agreement provided that Advatech's "Monthly Reports shall exclude the
following items: . . . Soulce and Use of General Contingency." (Exhibit C-4.) Advatech's vehicle for reporting the
accumulation of Shared Savings had been the General Contingency Logs in the Monthly Reports. (Greg Smith
Initial Statement, para. 43, 53, 7 5.)
r03
      Exhibit c-202.




                                                             -35-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 63 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

information about the magnitude and nature of those cost savings.roa These disclosures fatally

undermine IPGC's contention.

                    c.      IPGC's Consideration of Identified Risks and the $84 Million in
                            Estimated Savings

           IPGC contends that Advatech's April 7 and 15,2014 letters to IPGC emphasized the

risks     of   extending the Project completion into 2020, which duped IPGC into accepting

Advatech's fixed-price offer.l05 To support this notion, IPGC included in Mr, Mansker's witness

statement that he considered the $84.5 million in savings to be costs.106

           We find Mr. Mansker's testimony that $84.5 million in savings would be costs going

forward to be not credible within the context of this Project and circumstances under which the

negotiation of the Second Amended Contract were conducted.                  A conclusion that $84.5 million

in savings would become costs requires the presumption that a successful project which was two-

thirds complete would abruptly change course and need to deplete $84.5 million in contingency

while completing the last $l l5 million worth of work remaining.l0T Further, Mr. Mansker could

only have based such a conclusion on hunches, because he testified that he never asked Advatech

to quantiff the risks stated in the letters, and he never quantified them himself.l0E IPGC has not

come forth with any contemporaneous written analysis of the risks stated in the letter.                     At   the

arbitral hearing, IPGC expert Frank Regnery supported the reasonableness of Mr. Mansker's

professed conclusion, only after several attempts to avoid the issue:




roa
  Exhibit C-21, April 7,2014 email from Greg Smith enclosing Advatech's re-estimate. See A. Tucker Direct
Examination PowerPoint, slides 9-12, 3l-36; Hearing Testimony, October 4,2018, ll05:14-1106.14; lllS:17-
l124;14.
lot
    IPGC's Pre-Hearing Memorandum, p. 14-15.
rG
    Joseph Mansker Initial Witness Statement, para. 16.
ro7
      See Ave Tucker Direct Exam PowerPoint, slide26-27. Heal'ing Transcript, October 4,2018,1I 17: l-15.
lo8
      Hearing Transcript, October 5, 1358: 14-1359:9.




                                                          -36-
  Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 64 of 73 PageID #:1



           INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company


                  Q:     One more time. Is        it your position that savings in a cost
                  reimbursable contract are       not-if they're not guaranteed, they
                  should be considered costs?

                  A:      Yes.loe

We do not find Mr. Regnery's testimony on that point to be credible.

           Finally, IPGC did not establish that whatever thoughts Mr. Mansker's may have had

drove IPGC's decision-making. Mr. Mansker does not recall whether he communicated his

thoughts about discounting the $84.5 million                to   IPGC management, and he believes no

documentation exists of his assumptions about the risks              in a report to   management about the

lump sum proposal.llo The one document in evidence showing IPGC's consideration of

Advatech's 2020 re-estimate-IPGC's internal May 21, 2014 'Newton Scrubber NPV

analysis"-refers to Advatech's $190.7 million going-forward estimate without any reduction for

risk.lll

           In any event, IPGC has not provided a credible basis for the Tribunal to conclude that

Advatech's statements conceming risk were false in the first place. The authors of the letters

testified that they believed their statements, and IPGC has not credibly demonstrated to the

contrary.lr2 Indeed, Mr. Mansker testified in general agreement with the risks identified.ll3

IPGC argues that the characteization of the risk was inconsistent with Advatech's reduction                   of
its contingency/escalation account to $9.5 million just after the Second Amended Contract was

signed.rra We do not find such actions inconsistent with the April2Al4letters, as the letters did



roe
     Hearing Transcript, October 5, I45l:9-1454:8.
rf 0
     Hearing Transcript, October 5,2016, 1347:23-1348:7; 1359:l-9.
rrr Exhibit
             C-187, May 2l,2Ol4 email from K. Truesdel to J. Mansker, attached spreadsheet Tab "Mansker detail.,'
Hearing Transclipt, October 5, 2018, 1349:15-1355:3.
rf 2
     Greg Smith Reply Witness Statement para. l8-20; Greg Brown Reply Witness Statement para.49-52.
"' Hearing Transcript, October' 4, 20 I 8, 1249 t20-1252:22.
rro
     IPGC's Pre-Hearing Memorandum, p. l5; Greg Smith Initial Statement, para. 128.




                                                     -37-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 65 of 73 PageID #:1



            INTERIM A\MARD: Advatech LLC v.Illinois Power Generating Company

not quantifr the risk, and that it was unreasonable to assume that $84.5 million in savings would

become costs, contrary to the testimony of Mr. Mansker.

            In furtherance of its claim that it was duped by the April 2014 letters, IPGC contends that

(a) the     April 7, 2014 re-estimate was intentionally structured to be impenetrable, (b) information

was removed from the spreadsheet attached to the letter, and (c) Advatech used the confusing

term "Partial Future Savings."rr5 IPGC again relies on the testimony of Mr. Mansker, but he

clearly delegated the analysis of the 2020 re-estimate to his project manager at the site, Mike

Walker, who did not       testiff. Mr. Mansker testified that he read the 2020 re-estimate cover letter

but he only "briefly looked at the attached information fin the spreadsheet], which was obviously

a lot."rr6 Mr. Mansker did not have the time to take a detailed look at the estimate, and asked

Mr. Walker to do so.rr7 Mr. Walker identified questions he had regarding the estimate, and he

and Mr. Mansker met with        Mr. Smith to go through Mr. Walker's questions.lls They were not

constrained in the questions he could ask          Mr. Smith.lre We do not know what Mr, Walker

understood about the estimate and Shared Savings because he did not                          testi! in    these

proceedings. We also do not know what the persons at IPGC who made the decision to accept

the fixed-price offer thought about the estimate, but           it is clear   from his testimony that Mr.

Mansker was not in a position to fully brief them on these issues.l2o We cannot on this record

determine that there was anything misleading, confusing, or objectionable about the 2020 rc-

estimate.


lls IPGC's
            Pre-Hearing Memorandum, pp. 13-14.
"o Hearing Transcript, October 4, 2018, 1243:2-13,
f 17
     Hearing Transcript, October 4, 2018, 1243:8-1244:2.
r18
     Hearing Transcript, October4, 2018,1245:l-10; October 5,2018, 13341 l5-1335:21.
ne
      Id.
r2o
   Our ability to determine what IPGC understood based on Advatech's statements was diminished by the lack of
testimony from Mr. Walker, who played a central role in the matters at issue in IPGC's defenses, and the limited
memory of Mr, Mansker on many of the issues upon which he was called to testiry.




                                                     -38-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 66 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

                     d.      Amount of April 7,2014 Re-Estimate for a 2020 Project Completion

           IPGC presented the expert opinions of Frank Regnery to suggest that Advatech's $190.7

million going-forward2020 re-estimate was inflated. Mr. Regnery identified               a   totalreduction of

$17.5 million in 31 selected accounts between Advatech's April 7,2014 re-estimate and a May

2015 budget which Advatech prepared after a re-baselining exercise after contract conversion.r2l

However, Mr. Regnery did not perform any analysis of the circumstances or the difference in the

estimating assumptions for any selected account.

           Mr. Regnery's analysis hinges on the assumption that Advatech had identical knowledge

and considerations at the end of January 2014 (the data date for the April 7,2014 re-estimate)tz2

as    it had when it generated the May 2015 job cost report. Mr. Regnery did not compare what the

estimators could have foreseen in May 2015 as opposed to January 2014. We found persuasive

the testimony of Advatech's Greg Smith that events occurring after January 2014 explained the

reductions in estimated costs of specific work items adding up to many millions of dollars.r23

Mr. Smith's testimony was consistent with the history of the Project, which was one of actual

costs underrunning estimated costs throughout the Project.

           Based on the evidence presented, we cannot conclude that Advatech improperly inflated

the 2020 re-estimate. Further, we cannot surmise what IPGC would have done                     if   the 2020 re-

estimate had been $17 mitlion higher, as Mr. Regnery opines it should have been.

           Therefore, for the foregoing reasons, we find that Advatech did not act deceptively, did

not engage in fraud, and did not make any actionable intentional or negligent misrepresentations

upon which IPGC reasonably relied.



121
      Regnely Fil'st Expert Report, para. I l3-l16, Appendix 8.
'" Exhibit C-21, April 7,2014 email from G. Smith enclosing       the2020 re-estimate.
'" Hearing Transcript, October 5,2018, 1507:5-1529:20.


                                                           -39-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 67 of 73 PageID #:1



            INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

                                         IV.        IxrrRnsr,LEGALFunslxoCosrs

A.          Interest

            Advatech seeks pre-judgment interest pursuant to 815 ILCS 20512, which provides in

relevant part: "Creditors shall be allowed to receive at the rate of five (5) per centum per annum

for all moneys after they become due on any. . . instrument of writing."t'o Advatech contends

that the amounts            it is owed are liquidated or subject to easy computation,                  and therefore
                                              r2s
recoverable under Illinois law.

            IPGC does not contest that, in appropriate cases, 815 ILCS 20512 provides for 5% simple

pre-judgment interest through the date of award.l26 However, IPGC contends that pre-award

interest is only appropriate where the amount due under a contract is "liquidated or subject to

exact computation, "             citing Ouwenga v. Nu-Way Ag, lnc.,239 lll. App. 3d 518,527 (1992).t27

            As recognized by IPGC, Rule 48(d)(i) of the AAA Construction Rules expressly
authorizes the Tribunal to award interest "at such rate and from such date as the Tribunal may

deem appropriate." Based upon the foregoing, we find                  it to be appropriate to award pre-award

interest to Advatech at the rate of five percent (5%) simple interest per annum, commencing on

October 30, 2076,128 and continuing until the date of the Final Award in this matter. The

principal amount for the calculation of interest is the sum of termination payment due to

Advatech of $36,835,273 plus the additional amount due for demobilization costs of $77,895, for


l2a
   Advatech's Reply Pre-Hearing Memorandum, p, 50. Under Illinois law, a construction contract is consideled an
"instrument of writing" for purposes of the interest statute. Ameritech Information Systems, Inc. v. Bar Code
Resources, 33   I   F,3d 57 l,   57   5 (2003),
'"      Ameritech Informatior,33l F.3d at 575 (owner entitled to prejudgment intelest on amountpaid contractor
      See
for defective work); Residential Markeling Grcup, Inc. v. Granite Inyestment Group, 933 F.2d 546, 549 (7m Cir.
l99l) (the interest statute does not require that the "instrument of writing" specify the exact amount due the creditor;
itis enough if it contains a formula from which that amount can be computed with reasonable accuracy),
126
    IPGC Draft Interim Award on Interest at 2 n3 (Jan. 4,2}lg).
,r,
      Id atz.
r28
      Advatech submitted its final invoice on September 30,2016. Pre-award interest shall begin to accr.ue 30 days
thereafter, or on October'30, 2016.




                                                            -40-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 68 of 73 PageID #:1




        INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

a total principal of $36,913,168. The pre-award interest due and owing to Advatech for the

period from October 30, 2016 through March 30,2019 is $4,454,863, with interest continuing to

accrue at a daily rate of $5,056.60 from March 31,2019 through the date of the Final Award.

       Advatech also seeks post-judgment interest in the amount of            9o/o   from the date of the

FinalAward to the time of payment, pursuant to735ILCS 5/2-1303.r2e PGC contends thatthe

award of statutory post-judgment interest would result in a windfall because the statutory rate in

Illinois is 9% and the rate of a l-year U.S. Treasury instrument of constant maturity is2.51Yo.t30

We reject IPGC's logic in light of the determination of the appropriate post-judgment interest

rate by the goveming authorities in         Illinois. Accordingly, Advatech shall be entitled to post-

award interest at the simple rate of nine percent (9%o) per annum, commencing on the date of the

Final Award. For purposes of the calculation of post-award interest, the principal amount shall

be the sum      of   $36,913,168 (536,835,273          for the termination payment and $77,895 for

demobilization costs) plus: a) the amount pre-award interest accrued as of the date of the Final

Award ($4,454,863 plus interest accruing at a daily rate of $5,056.60 from March 31, 2019

through the date of the Final Award), and b) the amount of attorneys' fees and expenses, expert

fees and expenses,      AAA    fees, arbitrator compensation and expenses, and any other expenses

awarded to Advatech in the FinalAward.

B.      Lesal Fees and Costs

        In its arbitration pleadings, each party requests an award of attorneys' fees and expenses.

The parties clearly and unequivocally confirmed these requests during the arbitral hearing.r3r



lze
   In addition to these statutory baseso Rule 4S(dXi) of the AAA Construction Rules expressly authorizes the
Tribunal to include interest in the Final Award at such rate and fiom such date as the Tribunal may deem
appropriate.
"o  IPGC Draft Intelim Award on Interest at 2 n5 (Jan. 4,2019).
r3r
    Hearing Transcript, October 4,2018, 1229l. l-12.




                                                        -41-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 69 of 73 PageID #:1



          INTERIM AWARD: Advatech LLC v. Illinois Power Generating Company

Accordingly, pursuant to Rule 48(dxii) of the AAA Construction Rules, the Tribunal may

include an award of attorneys' fees and expenses in the Final            Award. In addition to any such

award of attorneys' fees and costs, the Tribunal is authorized by Rule 48(c), as well as Rules 55,

56, and 57, to assess    AAA fees, arbitrator and arbitration expenses, and arbitrator compensation

among the parties in such amounts as the Tribunal determines to be appropriate.

          The Tribunal   will   exercise its authority under Rules 48(c) and 48(d)(ii), and   will   entertain

a petition from Advatech for recovery of its attorneys' fees and expenses, expert fees and

expenses,    AAA   fees, arbitrator compensation and expenses, and any other fees              or    expenses

attendant to the arbitration. We         will   issue   a separate order establishing a protocol whereby

Advatech shall submit summaries supporting its attorneys' fees and expenses, expert fees and

expenses,    AAA   fees, arbitrator compensation and expenses, and any other fees              or    expenses

attendant to the arbitration, IPGC       will   have an opportunity to object and respond to Advatech's

request, and Advatech     will have an opportunity for a concise reply.

                                          V.       IxrrRnvrAwano
       We considered all of the parties' allegations and arguments, and chose which of those to

address   in this Interim Award. This Interim Award is rendered in full and complete accord,

settlement and satisfaction       of all claims, counterclaims and     issues (whether   or not   addressed

herein) that were or could have been submitted in the Arbitration relating to or arising out of the

Project or the Contract, except with respect to the quantum of attorneys' fees and expenses,

expert fees and expenses, AAA fees, arbitrator compensation and expenses, and any other

expenses attendant to the arbitration to be awarded to Advatech, Otherwise, and except for those

claims granted below, any and all other claims, counterclaims, requests for relief and other issues

are hereby expressly denied.        In consideration ofits analysis as set forth above, the undersigned

arbitrators hereby issue their Interim Award:


                                                        -42-
 Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 70 of 73 PageID #:1



       INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

       We award Advatech the amount of $36,913,168 ($36,835,273 for the termination

payment and $77,895 for demobilization costs).

       ln addition, we award simple interest in the amount of   5Yo   per annum beginning October

3A,2016 (30 days after the September 30,2016 final invoice) and continuing until the date the

Final Award issues in this Arbitration on the principal amount of $36,913,168. The pre-award

interest due and owing to Advatech for the period from October 30, 2016 through March 30,

2019 is $4,454,863, with interest continuingat accrue at a daily rate of $5,056.60 from March

31,2019 through the date of the Final Award.

       Further, Advatech shall be entitled to post-award interest at the simple rate of nine

percent (9%) per annum, commencing on the date        of the Final Award. For     purposes   of   the

calculation   of   post-award interest, the principal amount shall be the sum     of $36,913,168
($36,835,273 for the termination payment and $77,895 for demobilization costs) plus: a) the

amount pre-award interest accrued as    of the date of the Final Award, and b) the amount of

attorneys' fees and expenses, expert fees and expenses, AAA fees, arbitrator compensation and

expenses, and any other fees and expenses awarded to Advatech in the Final Award.




                                               -43-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 71 of 73 PageID #:1




        INTERIM AWARD: Advatech LLC v.Illinois Power Generating Company

       This Interim Award may be executed in any number of counterparts, each of which shall

be deemed an original, and all of which shall constitute together one and the same instrument.

       This Interim Award shall remain in full force and effect until such time   as a Final Award

is issued by the Arbitral Tribunal.




DATED this 25th day of March,z0lg.

                                             ORDERED BY THE ARB




                                             W'o. l  V:g--fu=L-;L-W
                                               Nuechterlein
                                             Michael             ) \:z-




                                              -44-
Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 72 of 73 PageID #:1
                                                                         \*
                                                                              :l:"'

                                                            br.
                                                           'LC    f\n-
                                                                  *r,{Vrr
                                                   ?oto   ,.
                                                   --tf,llltt
                                                              ''r1 ".f
                                                         vUN l^
                                                                      P*,
                                                                       '"r: 37
                                                  {l.s
                                                        ^.v   fi
                                                        /7r-P],l  *^
                                                   'u '(Jl-\.ri,qI[1r
                                                                n 11,_
                                                            t itlr\-{,
                                                                 ,* t c1g*r




       EXHIBIT C
        Case: 1:19-cv-03956 Document #: 1 Filed: 06/12/19 Page 73 of 73 PageID #:1



              21.2 Mediation. In the event that any Dispute arising out of or relating to the Corract
    Documenft is nct resolvod in accordance with the procedures set fodh in Subarticle 21.1, such Disputo
    shall be subnlitted to me-diation, as a condition precedent to arbitration, though any mutually agreed-to
    mediatsr. The mediation session shall take place at Owner's facilities unless othprwise agreed to by the
    Parties. If the mediation process has not resolved the Dispute within thirty (30) Business Days of the
    mediation session or within such Ionger period as the Parties may agree to, the Dispute shall be decided by
    arbitration as set forth bplow. All negotiations pursuant to this clause are confidential and shall be treated
    as cornpronlise and Eettlsment negotiatio$s for purpose of the Federal Rules of Evidenc,e ard state rules of
    evidence. Each Party will bear lts own costs fsr this Dispute resolution phase. The cost of the mediator
    shali be split evenly between the Parties.

              21.3 Arbitratio4. All claims, Disputes, and other matters in question not rcsolved by
     mediation between the Parties to the Cpntract arieing out of or relating to the Contract Docurnents or the
     breach thercof shall finally be decided by arbitration y a mutually agped upon arbitrator. The arbitration
     shall take place at Owner's facilities and be conducted in accordance with the Anrerican Arbitration
     Associatisn Construetion Indusky Artitration Rules or a mutually agreed upon set of arbiration rules.
     This agreement to arbitrate and any other agreement or consent to arbitrate entered into in accordance
     herewith will be specifically enforceable under the prcvailing arbitration law of any court having
    jurisdiction. Notice of demand for arbitration must be frled in writing with the other Party to the Contract
    and with the AAA or orher nTutually agreed to arbitrator. The demand for arbitratiorr must be rnade within
    a reasonable time after the Dispute has arisen but in no event prior to thirty (30) Business Days after the
    mediation session stated under 21.2 above, unless otherwise agreed by the Parties. ln no event mfly the
    demand for atitration be made if the institution of legal or equitable proceedings based on such Dispute is
    barred by the applicable s[atuts of lirnitations. If the total Dispute" exclusive of interest and arbitration
    costs, does not equal or exceed one million doilars, the arbitration shall be heard by one neutral artitrator.
    If the rotal Dispute equals or exceeds one million dollars, then the arbitration shall be heard by three
    neutral arbitrators. Any artitration may be consolidated with any other arbitration proceedings. Either
    Party may join any other interested parties. The award of the arbitrator(s) shall be flrnal and binding upon
    the Parties and specifically enforceable in a court of coilrpetent jurisdiction.

             21.4 C.ontinued,Prjnjcution of the Woik. In case of any Dispute which is or may be the
    subject of mediation, Contractff shall continue to diligently prosecute the Work and maintain its progress,
    and Ownet shall continue to mako payrnents to Contractor for those portions of the Work completed that is
    not the subject of Dispute in accordanco with the Conhact.


                                                     ARTICLE22
                                                         TAXES

             2?.t P4vmPnt by Contractor. The Contract Price includes all federal, s[ate, and local taxes
    levied on wages and/ or salaries paid to Contractorls ernployees and all sales/ use tax payable on the
    Project. In lllinois, building Materials affixed to realry are not subject to sales/ use tax if installed within an
    Illinois enterprise zone. A copy of the COE (Certificate of Eligibility) for the Site is attached hercto as
    Exhibit L. 'arhich shall be used by Contractor when purchasing qualifying items. Contractor is aware that
    not all Materials to be purchased by Contractor for the Work will be tax exempt.

            22.2 Indemnifleation. Contractor agrcps to indernnify and to hold Owner harrnless" at
    Contractor's own cost and expense from any expense, cost or liability resulting frorn the nonpayment of
    any taxes or withholding for which Contractor is legally liable.


(            22.3     Assurances. Contractor agrees to present, if so requested by Owner, satisfactory evidence
    of payrnent of all taxes and payroll deductions to the proper authorities.




                                                       55


                                                                                                                ADV0000168888
